 ZARDA BROS. DAIRY, INC.Zarda Brothers Dairy, Inc. and Milk Drivers andDairy Employees, Local No. 207, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 17-CA-7435January 6, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn July 20, 1977, Administrative Law Judge Rob-ert W. Leiner issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a brief in support of exceptions; the Union fileda brief in support of the Administrative Law Judge'sDecision; and the General Counsel filed its briefwhich had previously been submitted to the Admin-istrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,1andconclusions of the Administrative Law Judge only tothe extent consistent herewith.We agree with the Administrative Law Judge, forthe reasons stated by him, that Respondent violatedSection 8(a)(l) of the Act, commencing in October1976, by coercively interrogating employees, by sug-gesting to its employees that their support for theUnion was futile since Respondent would not sign acontract with the Union, and by announcing andgranting a wage increase to its employees on Novem-ber 1, 1976, for the purpose of interfering with theemployees' organizational campaign on behalf of theUnion.2Contrary to the Administrative Law Judge, how-ever, we find that Respondent discharged Rippergeron December 3, 1976, for cause rather than for rea-sons related to his union and concerted protectedactivities,3notwithstanding that, between mid-Sep-tember and mid-October, Mark Ripperger was activeI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings, except asspecifically noted below.2 In adopting the Administrative Law Judge's findings and conclusionsthat Respondent's announcement and grant of the wage increase violatedSec. 8(aXI), we point out that the Administrative Law Judge erred in his fn.22 when he stated that Respondent's business consultant, Dr. Allvine, testi-fied that "the wage increases 'in a limited sense' were merit increases ....234 NLRB No. 15in support of the Union, and Respondent knew of hisactivities and expressed hostility to those activities invarious ways, as set forth above.Ripperger was hired by Respondent in May 1976as an ice cream dockhand. As such, he was responsi-ble for moving various ice cream products from Re-spondent's freezer to its loading dock and onto itstrucks for delivery by the drivers. As the Administra-tive Law Judge found, another of his duties was "toexecute orders ('loadouts')." A loadout is a slip ofpaper which indicates the amounts of various typesof ice cream products to be loaded on a particulartruck. The loadout for the truck serving Respon-dent's stores is prepared in Respondent's office andbrought to the freezer area, where it is hung on aclipboard. As the products listed on the loadout arebrought from the freezer and sent to the loadingdock, they are checked off on the loadout.Bavarian ice cream is a special product sold only inRespondent's stores. It is manufactured only onWednesdays and shipped only on Thursdays andFridays. A copy of an "ice cream slip," which noti-fies Respondent's ice cream production unit howmuch Bavarian to produce, is delivered to the freezerarea on Monday of each week. Supervisor LarryBrown and Plant Manager Tom Zarda both testifiedat length to the effect that it was Ripperger's respon-sibility to make notations on the Thursday and Fri-day loadouts, based on the information on the Ba-varian ice cream slip, as to the amounts of Bavarianto be shipped on those days.4The loading operation regularly began at 6 a.m.when the truck which delivered ice cream products toRespondent's stores was loaded. Ripperger was assis-ted in loading this truck by production employeesDennis Brown and Gary Randolph. Ripperger's ini-tial responsibility was to load ice cream specialitiesor novelties, such as ice cream bars and popsicles.When this was completed, he joined D. Brown andRandolph in loading half-gallon and 3-gallon con-tainers. When the loading of this truck was com-pleted, usually around 8 a.m., Randolph and D.Brown returned to their primary jobs in ice creamproduction. The truck usually left the dock at 8:30a.m. For the remainder of his working day, Ripper-ger primarily prepared loads of ice cream for theIn fact, Dr. Allvine's testimony was that the increases for store managersand office personnel were merit-related in a limited sense; however, hetestified that, with regard to the production and maintenance employees anddrivers, merit was not a factor.3 We also disavow the Administrative Law Judge's finding and conclu-sion that Respondent engaged in surveillance. There was no allegation in thecomplaint that Respondent engaged in unlawful surveillance of its employ-ees' union activities, nor was the issue raised at the hearing. The Administra-tive Law Judge apparently, albeit erroneously, concluded that by asking oneof its employees about the union activities of another employee, Respondentthereby engaged in surveillance of the latter employee.4 Employee Pankey testified that the amount of Bavarian on the loadoutwas "penciled in, or written with the freehand."93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwholesale route truckdrivers and brought those loadsto the loading dock for the drivers to hoist onto theirtrucks. He also had certain "housekeeping" responsi-bilities which included keeping the freezer clean andclear of obstructions.The Administrative Law Judge reconstructed thecircumstances of Ripperger's discharge as follows: Inlate November 1976, Ed Majewski, Respondent's in-ventory controller, heard Larry Brown on several oc-casions state that Ripperger would have to be termi-nated because he made so many mistakes in loading.Majewski, toward the end of November, handedRipperger a note warning him that he would be ormight be fired.On Thursday, December 2, 1976, Ripperger forgotto load Bavarian on Respondent's trucks. When Lar-ry Brown, Ripperger's supervisor, discovered this er-ror, he and Supervisor Allan Jones told Ripperger,Gary Randolph, and Dennis Brown to make surethat the Bavarian was shipped the next day.5How-ever, on Friday, December 3, the Bavarian again wasnot loaded. Around 8 a.m., when the truck was stillin the dock, Gary Randolph noticed this omissionand told Ripperger he had forgotten the Bavarian.Ripperger replied, "It will all work out ...they canmake a special run if they want to."When Larry Brown arrived at work around 9 a.m.,Randolph informed him of Ripperger's failure toload the Bavarian and of Ripperger's statement.Brown checked the loadout sheets and observed thatthe stores were not checked off; he then checked thefreezer and found that not only had the Bavarianbeen forgotten, but a dolly of ice cream for Respon-dent's store 8 had also been left behind. At this point,Brown went to the breakroom, found Ripperger, andinformed him of his errors.6Brown testified that Rip-perger appeared to take the matter as a joke. Browntold Ripperger to stay where he was and went to tellTom Zarda what had happened. Zarda told Brownto handle it. Brown returned to confront Rippergeronce more. Brown testified that in response to hisangry admonishments for Ripperger's errors, Ripper-ger laughed under his breath and said, "If you don'tlike it, why don't you fire me?" At that point, Browndid fire him. Ripperger denied laughing or suggestingthat Brown fire him and testified, instead, thatBrown, in anger over the failures to load, told him,"I'm sorry, there's nothing I can do. As far as I'mconcerned, you're fired."The Administrative Law Judge concluded that thedischarge of Ripperger was unlawful for the follow-ing reasons:5 Larry Brown further testified that he specifically told Ripperger to seethat the Bavarian was on the loadout sheets and on the truck the next day.6 The Administrative Law Judge credited Ripperger's testimony that,1. The responsibility for loading the Bavarian wasas much Randolph's as it was Ripperger's. Loadingerrors by other employees were common and werenot considered important by Respondent's supervi-sors. No other employee had been discharged or dis-ciplined for such errors. Therefore, Respondent's dis-charge of Ripperger for failing to load the Bavarianconstituted disparate treatment.2. Larry Brown gave inconsistent reasons for dis-charging Ripperger (i.e., that he fired Ripperger forloading errors and sloppy housekeeping in the freezerand that he fired him in response to his "why don'tyou fire me" statement). In this regard, the Adminis-trative Law Judge specifically discredited Brown'stestimony that Ripperger laughed and dared Brownto fire him and also discredited Donald Pankey, atruckdriver for Respondent, who testified that Browntold him he had fired Ripperger in response to thelatter's alleged flippant remark. Pankey was not to becredited, the Administrative Law Judge said, becausePankey had been accused of stealing and thereforemight be an "accommodating witness" for Respon-dent. The Administrative Law Judge further foundthe alleged "fire me" remark "inconsistent with con-temporary events, including Ripperger's evidentlyguilty behavior in running after the truck and in hisdiscovery that he also failed to load the ...icecream for Respondent's Store No. 8." Finally, theAdministrative Law Judge stated that he did not be-lieve "that in the face of Brown's ensuing anger, Rip-perger would have dared Brown to fire him."3. The November I wage increase given to Rip-perger was, in part, a merit increase; this shows that,as of that date, Respondent considered Ripperger asufficiently meritorious employee to be worth retain-ing.4. The Administrative Law Judge inferred, in hisfootnote 14, that Ed Majewski's note to Rippergerwarning him that he was "going to be fired" demon-strated that "the decision to discharge Ripperger wasmade at the end of November." Therefore, the citedfailure to load the Bavarian as the reason for dis-charging Ripperger was "pretextual."5. None of the Zarda brothers "took any respon-sibility for, or, indeed had knowledge of the dis-charge." Respondent's failure to conduct an investi-gation of its employee's alleged misconduct was evi-dence of discriminatory intent7and insulated Re-spondent's higher management from the discoverythat another employee had responsibility for the fail-ure to load the Bavarian. In this regard, the Adminis-trative Law Judge concluded that when Larry Browncame to Tom Zarda on the morning of December 3upon being told of his errors, he ran after the truck but was unable to catchit, and returned to inform L. Brown of this.T Citing Firestone Textile Company, 203 NLRB 89, 95 (1973).94 ZARDA BROS. DAIRY, INC.to tell him of Ripperger's failure to load the Bavari-an, Zarda did not investigate the incident because aninvestigation would have revealed that Randolph, anemployee who had informed Respondent about cer-tain union activities, shared responsibility for thefailure to load and should have been punished alongwith Ripperger. The Administrative Law Judge fur-ther concluded that in telling Brown that he should"handle it," Zarda was "seizing upon the opportunityto have Brown discharge Ripperger independent ofany union activity, with Tom Zarda playing no partin the discharge." In other words, according to theAdministrative Law Judge, "even if Larry Brown'sdesire in firing Ripperger did not include any unlaw-ful motive, Larry Brown was being used as a cat'spaw by Tom Zarda, who saw and seized on the op-portunity."For the following reasons, we find that the Admin-istrative Law Judge's rationale, set forth above, iseither unsupported by the record or internally incon-sistent.With regard to paragraph 1, above, the Adminis-trative Law Judge found that Ripperger, Randolph,and D. Brown had been told by supervisors to besure the Bavarian was loaded on December 2 and 3.However, as set forth above, Larry Brown and TomZarda testified that it was Mark Ripperger's respon-sibility to note on the loadouts the amount of Bavari-an to be shipped each day. This notation would inturn inform Randolph and Brown of the amount ofBavarian they were to move out of the freezer. LarryBrown testified that, on the afternoon of December2, he "told [Ripperger] just before he went home tomake sure the Bavarian ice cream was wrote [sic] onthe orders and put on the truck the next day, and hesaid that it would be." On December 2 and 3 theBavarian was not noted on the loadout slip. Ripper-ger denied that he had been given any instructionsregarding loadouts for the Bavarian. Although theAdministrative Law Judge credits Tom Zarda else-where, he made no finding on this issue. If, as Re-spondent contends, noting the Bavarian on the load-outs was Ripperger's responsibility, Ripperger, ratherthan Randolph or D. Brown, was properly the focusof Larry Brown's anger for the mistakes of December3. The record supports a finding, which we make,that it was Ripperger's responsibility to note the Ba-varian on the loadouts, for such responsibility is en-tirely consistent with his conceded responsibility toexecute loadouts on other products. Furthermore, wenote that Randolph noticed that the Bavarian had8 See Merrill Transport Co. Inc., 224 NLRB 150, 153 (1976). In that case,the respondent discharged an employee for repeated careless errors stem-ming from his neglect of his duties. The General Counsel contended that,because respondent had been lenient in the past with regard to employeeerrors of this nature, the discharge constituted disparate treatment and wasunlawful. The Board, however, adopted the finding of the Administrativenot been loaded at approximately 8 a.m. when hewas normally due at his production job. At that timehe notified Ripperger, who was the only employeeleft on the dock, of the omission, thereby giving Rip-perger ample time to remedy the error before thetruck was due to leave at 8:30 a.m. Additionally, theAdministrative Law Judge credited the testimony ofRandolph, over Ripperger's denial, that Rippergersaid, when told of his omission, "It will all work out...they can make a special run if they want to." Wedo not, therefore, consider unreasonable LarryBrown's dissatisfaction with Ripperger for his failureto load the Bavarian and perform other duties onDecember 3. Finally, although the record shows thatmistakes are not uncommon and that Respondenthas a generally lenient attitude with regard to em-ployees who make mistakes, Respondent clearly be-lieved that Ripperger's errors, while only occasional-ly serious, were of such frequency as to cause amounting anger and frustration on the part of hissupervisor and those drivers whom he repeatedlyshorted (i.e., failed to fully load). While there is noevidence that any other employee had been fired formaking mistakes, it is not necessarily disparate treat-ment for an employer to discharge the person it con-siders its worst employee.8In finding Larry Brown gave inconsistent reasonsfor firing Ripperger, as set forth in paragraph 2, su-pra, the Administrative Law Judge found that thetestimony of Brown and Pankey, that Brown firedRipperger because he failed to load the Bavarian onPankey's truck, is contradicted by Brown's answer of"No, sir" when asked if he fired Ripperger because ofhis failure to ship Bavarian 2 days in a row. Wedisagree. The Administrative Law Judge apparentlyoverlooked Brown's testimony, immediately thereaf-ter, that he had fired Ripperger because generally"he did not do his job right," and specifically becauseRipperger's shortages "were real bad," "his house-keeping poor," and his inventory "was really bad."Rather than contradicting the testimony of Brownand Pankey, this is Brown's amplification of his rea-sons for discharging Ripperger. Thus, the failure toload the Bavarian was obviously only part of thereason, and the negative answer and subsequent tes-timony refer to the totality of the reasons. In thisconnection it must be noted Ripperger testified thatthis failure to load was the very reason Brown gavefor discharging him.9With regard to paragraph 3, as noted above, theAdministrative Law Judge's attributing to Dr. All-Law Judge that the discharge was for cause and that respondent was notrequired to continue its policy of leniency "on pain of being held to haveengaged in discriminatory conduct."9 The Administrative Law Judge discredited the testimony of Brown(that he fired Ripperger in response to the latter's dare to fire him) andPankey (that Brown told him that the discharge was in response to that(Continued)95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvine testimony that the wage increase given to Rip-perger, along with all other employees, was in part amerit increase, is unsupported by the record. Dr. All-vine testified that the wage increases for store manag-ers and office personnel were "in some respects, in alimited sense, on a merit basis." However, he alsotestified that, with regard to production people, driv-ers, and so forth, the speed with which they were tobe raised to a $1,200-per-month wage level "was notdetermined by merit." Every employee, includingRipperger, earning less than that amount was raisedto that level. Respondent's management discussedthe possibility of not granting Ripperger the increasein view of his poor employment history, but rejectedthat idea lest such action would result in unfair laborpractice charges. In these circumstances, therefore, itis clear that the inclusion of Ripperger in Respon-dent's across-the-board pay increase plan is not evi-dence that Respondent considered him to be a satis-factory employee.With regard to paragraph 4, supra, we do not agreewith the Administrative Law Judge that Ed Majew-ski's warning note to Ripperger shows that a decisionto discharge Ripperger was made in November and,therefore, that Ripperger's failure to load the Bavari-an on December 2 and 3 was used as a pretext.Majewski, Respondent's inventory controller, testi-fied that throughout November, Larry Brown com-plained frequently about Ripperger's "many mis-takes in loading the 'load-outs.' " On one occasion,in late November, he heard Brown say, "I'm justgoing to have to let him go."The Administrative Law Judge did "not doubt thatBrown complained to Majewski about Ripperger'swork habits," 10and there is no evidence that Brownever mentioned Ripperger's union activities or sym-pathies to Majewski. Nonetheless, based on his erro-neous finding that "there is no evidence of any par-ticular Ripperger errors in November," 1the Admin-istrative Law Judge inferred that a decision to dis-charge Ripperger was made at the end of November.Consequently, according to the Administrative Lawdare). The Administrative Law Judge discredited Brown's testimony thatRipperger made inflammatory remarks immediately prior to his dischargeon the grounds that it is "inconsistent with contemporary events" and be-cause the Administrative Law Judge does "not believe that in the face ofBrown's ensuing anger Ripperger would have dared Brown to fire him." Wefind nothing in the circumstances surrounding the discharge which wouldundermine or contradict Brown's assertion that Ripperger was provocative.In fact, the Administrative Law Judge himself conceded that one of thebases on which Respondent could lawfully have discharged Ripperger was"his apparent generalized insolence in his relationship with Supervisors Al-len Young and Larry Brown."The Administrative Law Judge discredited Pankey on the ground thatPankey was "apparently accused of stealing," and therefore might be an"accommodating witness for Respondent's cause." There is not a scintilla ofevidence in the record, however, that Respondent ever suspected, much lessaccused, Pankey of theft.The Administrative Law Judge's premises for discrediting Brown andJudge, the incidents of December 2 and 3 were "pre-textual."First of all, it is not clear from the evidence citedby the Administrative Law Judge that an actual deci-sion to discharge Ripperger had in fact been made inlate November. Although it appears that Brown wasconsidering such a step then, because of Ripperger'sjob performance, we see nothing in Brown's state-ments or the record to indicate that he had actuallydecided to discharge Ripperger at that time. His re-mark about "going to have to let him go" connotesfuture action in that it implies that Brown was in-creasingly dissatisfied with Ripperger and he wouldbe discharged if his performance did not improve.Furthermore, in order for us to find any dischargeor decision to discharge unlawful, it must be shownthat such decision or discharge was unlawfully moti-vated. None of the evidence or testimony discussedby the Administrative Law Judge indicates that, evenassuming arguendo that Brown had decided in lateNovember to discharge Ripperger, any factor otherthan Ripperger's poor work performance played apart in such decision. If Brown had in fact decidedprior to December 3 to discharge Ripperger forcause, his discharge of Ripperger on December 3 forfurther cause would be neither pretextual nor unlaw-ful. Inasmuch as the Administrative Law Judgepoints to no evidence indicating that Brown's mo-tives were related to Ripperger's union activities orsympathies, we find unsupported and unwarrantedthe Administrative Law Judge's inferences of suchunlawful motives.According to the Administrative Law Judge's anal-ysis (set forth in paragraph 5, supra) of the events ofDecember 3, Tom Zarda, by telling Supervisor LarryBrown to handle his problem with Ripperger, wasactually giving the unsuspecting (and, as the Admin-istrative Law Judge apparently concedes, lawfullymotivated) Brown the go-ahead signal to fire Ripper-ger, and in so doing was using Brown as a "cat'spaw" for Zarda's own unlawful motivation. Zardaseized on this opportunity, and failed to order aninvestigation of Ripperger's alleged misconduct, thePankey, therefore, are at least questionable. However, even accepting thesecredibility resolutions, we find for reasons stated elsewhere in this decisionthat the discharge was not unlawful.°0 In fact, the Administrative Law Judge was unwilling to infer on thisrecord that Mhajewski's note was prompted by references to anything otherthan work-related problems." Contrary to the Administrative Law Judge. dnver Chuck Sims testifiedthat Ripperger shorted his truck one to three times per week throughoutNovember, and dnver Donald Pankey testified at length regarding the trou-bles he had with Supervisor Larry Brown due to Ripperger's constant short-ing of his truck. In late November, Pankey had a conversation with SalesManager Ed Zarda regarding this problem. Also in late November, Ripper-ger made a rather serious omission, forgetting to load two cases of one-halfgallons onto Pankey's truck. It is clear, therefore, that the record containsample evidence of Ripperger's poor work record throughout November,which prompted Brown's comments to Majewski and the latter's warningnotes to Ripperger.96 ZARDA BROS. DAIRY, INC.Administrative Law Judge concluded, because an in-vestigation would have necessitated punishing theequally responsible Randolph, an antiunion employ-ee who had given Respondent information regardingunion organizational activities.However, this is all speculation. There is nothing inthe record indicating that Brown lacked the authorityto fire Ripperger if he so wished, that Tom Zardaacted improperly in suggesting that Brown couldhandle the situation, or that Zarda customarily in-volved himself in other supervisory decisions to dis-charge. Similarly lacking is any evidence that Browntold Zarda that he intended to fire Ripperger, thatZarda meant "go ahead and fire him" when he said"handle it," or that Zarda had anything other thanRipperger's job performance in mind during his dis-cussion with Brown. Finally, there is no evidencethat Brown mentioned Randolph to Zarda on De-cember 3.The Administrative Law Judge has assumed thatZarda somehow "knew" that an investigation wouldreveal that Respondent could not punish Rippergerwithout also punishing Randolph. Accordingly, theAdministrative Law Judge concluded that Zardagave Brown a verbal signal to implement Brown'sdecision to discharge Ripperger. However, there is noevidence that Zarda was aware that Randolph wasinvolved in any way. But, even if he were, the Ad-ministrative Law Judge's scenario, even if acceptedat face value, undercuts his own conclusion; for, ifBrown's discharge of Ripperger was not unlawfullymotivated, it is irrelevant whether or not Zarda wasglad, for antiunion reasons, to see him fired.12It wasBrown who held Ripperger responsible for the failureto load the Bavarian, and it was Brown who firedhim.In summary, as set forth above, the AdministrativeLaw Judge's conclusion that the failure to load Ba-varian was a pretext is not supported by the record.The fact that at the hearing Brown gave additionalreasons for firing Ripperger does not require a differ-ent conclusion. Contrary to the Administrative LawJudge, the reasons Brown gave are not inconsistentbut rather are the elements of the general reason forthe discharge; i.e., poor job performance. The Ad-ministrative Law Judge's conclusions regarding TomZarda's motives are pure speculation, unsupported12 See, e.g.. Klate Holt Conmpany. 161 NLRB 1606. 1612 (1966).13 The Administrative Law Judge rejected, as a basis for Ripperger'sdischarge, his alleged poor housekeeping in the freezer because of Ripper-ger's "uncontradicted" testimony that the litter was caused by drivers. How-ever, nothing in the record indicates that Ripperger's housekeeping dutiesdepended on who caused the litter or, conversely, that he was relieved ofthose duties if he were not the sole cause of the litter. Furthermore. Ripper-ger's testimony was not uncontradicted; Larry Brown testified specificallyregarding at least two varieties of housekeeping problems caused by Ripper-ger and not attributable to drnvers. According to Brown. one of these in-stances (i.e., not picking up papers and removing pallets from the upstairsby the record. The Administrative Law Judge con-cedes that Ripperger could have been lawfully dis-charged based on his "failure to work with otheremployees, capped by his repeated failure to ship the'Bavarian' half-gallons; and his apparent generalizedinsolence in his relationship with Supervisors AllenYoung and Larry Brown."'3Inasmuch as Ripper-ger's poor attitude and work performance were wellknown to Respondent's management and employees,Respondent's failure to investigate Ripperger's "al-leged misconduct" 14 clearly does not warrant an in-ference that Respondent's discharge of Rippergerwas unlawfully motivated.A final factor which persuades us that the dis-charge of Ripperger was not unlawfully motivated isthe length of time between Respondent's other unfairlabor practices found herein and the discharge ofRipperger on December 3. After mid-October 1976,Ripperger's organizational efforts were in virtual dor-mancy. Similarly, with the exception of the wage in-crease of November 1, Respondent's conduct foundherein to be unlawful occurred on or before October15. There is no evidence that, by late November orearly December, Respondent had any reason to be-lieve that Ripperger was still interested or active inthe Union, and there is no evidence that Respondentviewed the Union or Ripperger's union activities withconcern at that time.In light of all of the above, we find that there is notsubstantial evidence on this record to support thefinding that Ripperger's discharge was unlawfullymotivated. Accordingly, we will dismiss that portionof the complaint alleging that Respondent violatedSection 8(a)(3) and (1) of the Act by discharging Rip-perger.CONCLUSIONS OF LAWI. Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Acton or about November 1, 1976, by announcing andgranting a wage increase to its employees for thepurpose of interfering with the organizational cam-paign of the Union among such employees, therebyfreezer after he filled his orders for the morning) occurred on December 2.the day before Ripperger was discharged.14 Firestone Tex.rrile, supra. cited by the Administrative Law Judge. in-volved the respondent's failure to investigate, prior to discharge, the allega-tion of a supervisor that an admitedly satisfactory employee had been solicit-ing a union card during worktime, in spite of that employee's denial. In fact,the piece of paper contained information regarding the possible sale of apickup truck. Here. Ripperger is not an admittedly satisfactory employee.and his alleged misconduct, which clearly occurred, was totally consistentwith his history of poor work habits and attitude.97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterfering with, restraining, and coercing employeesin the exercise of rights guaranteed in the Act.4. Respondent violated Section 8(a)(l), com-mencing on or about October 1976, by coercivelyinterrogating employees and by making declarationsto employees that their joining or supporting theUnion would be futile since it would not sign a con-tract with the Union.5. The foregoing unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.6. Respondent has not violated the Act in anymanner not specifically found herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Zar-da Brothers Dairy, Inc., Shawnee, Kansas, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Granting wage increases or other benefits toemployees for the purpose of impeding or interferingwith their self-organizational activities. However,nothing in this Order requires that Respondent with-draw, vary, or abandon any such wage increase orother benefits.(b) Coercively interrogating employees or statingthat employees' support of the Union would be futilebecause it would never sign a contract with theUnion.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights to self-organization; to form, join, orassist Milk Drivers and Dairy Employees, Local No.207, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, orany other labor organization; to bargain collectivelythrough representatives of their own choosing; to en-gage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion; or to refrain from any or all such activities.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at all of its plants, warehouses, and officescopies of the attached notice marked "Appendix." 15Copies of said notice, on forms provided by the Re-gional Director for Region 17, after being dulysigned by an authorized representative of Respon-dent, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.1' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which we participated andoffered evidence, it has been found that we violatedthe Act. We have been ordered to post this noticeand abide by the following:WE WILL NOT grant a wage increase for thepurpose of interfering with or discouraging ouremployees' interest in the Union. However, weare not required to withdraw, vary, or abandonsuch wage increases.WE WILL NOT coercively interrogate employeesregarding their union or other concerted activi-ties; WE WILL NOT tell them that joining theUnion is futile.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them un-der Section 7 of the Act.ZARDA BROTHERS DAIRY,INC.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Thehearing in this case was held before me in Kansas City,Kansas, on March 3, 4, 15, and 16, 1977, based upon thecomplaint and notice of hearing issued by the RegionalDirector for Region 17, on January 28, 1977, alleging thatRespondent engaged in violations of Section 8(a)(I) and (3)of the National Labor Relations Act, as amended. Brieflystated, the complaint alleges that Respondent, by variousacts of its supervisors, engaged in unlawful interrogation,and made unlawful statements and grants of benefits inorder to interfere with the protected rights of its employeesunder Section 7 of the Act; and, on December 3, 1976,unlawfully discharged and thereafter refused to reemployits employee, Mark Ripperger. The acts of independentviolations of Section 8(a)(1) were alleged to commence on98 ZARDA BROS. DAIRY, INC.or about October 7, 1976, and were designed to interferewith and prevent the organizing of Respondent's employ-ees by a labor organization. In its duly filed answer ofFebruary 2, 1977, Respondent admitted certain of the juris-dictional allegations of the complaint as well as allegationsthat six named persons were Respondent's supervisors andagents within the meaning of Section 2(11) and (13) of theAct. Respondent denied the commission of any unfair la-bor practices.Upon the basis of the entire record in the case, includingmy observation of the witnesses and of their demeanor,and upon careful consideration ot the briefs duly filed withme by counsel for each of the parties, I make the following:FINDINGS OF FACTI. JURISDICTIONThe complaint alleges, Respondent admits, and I findthat Respondent, at all times material, is a corporationmaintaining a facility at West 63d Street, Shawnee, Kansas,where it is engaged in the processing, and wholesale andretail distribution of dairy products: that in the course andconduct of its business operations within the State of Kan-sas, Respondent annually purchases goods and servicesvalued in excess of $50,000 directly from suppliers locatedoutside the State of Kansas; and annually sells goods andservices valued in excess of $50,000 directly to customerslocated outside the State of Kansas. I conclude that Re-spondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act as Respondentadmits.11. THE UNION AS A LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat Milk Drivers and Dairy Employees, Local No. 207,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called theUnion, has been at all material times herein a labor organi-zation within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESIThe complaint alleges and Respondent's answer admitsthat Respondent's general manager, Ben Zarda; produc-tion manager, Tom Zarda: sales manager, Ed Zarda; dockmanager, Jim Zarda; Allen Jones, ice cream productionsupervisor; and Larry Brown, ice cream loadout supervi-sor, all are supervisors within the meaning of Section 2(11),and agents within the meaning of Section 2(13) of the Act.I so find.Respondent's employees are not represented by a labororganization.A. The Employment and Union Activities of MarkRipperger; Alleged Violations of Section 8(a)(1)Mark Ripperger was employed by Respondent in May1976, and was discharged by Respondent on December 3,I The complaint, infer alia, alleged that the termination of employeeDwight Kessler violated Sec. 8(a)(3) of the Act. On Respondent's motion,made at the conclusion of (ieneral Counsel's case-in-chief, I dismissed the1976. At all times, he was employed in the freezer as an icecream loader, particularly to execute orders (loadouts) andto load trucks with ice cream "specialities" or "novelties"such as ice cream bars and popsicles. He also aided in theloading of half-gallon and 3-gallon containers of ice cream.His place of employment was at Respondent's loadingdock in Shawnee, Kansas. Ripperger's supervisor upthrough the end of August 1976 was Zarda's dock manag-er, Jim Zarda, nephew of President and General ManagerBen Zarda. Commencing with the end of August 1976, JimZarda, with increasing responsibilities, no longer directlysupervised Ripperger. At that time Larry Brown was hiredas Ripperger's supervisor.Respondent ships ice cream to its own retail stores in theKansas City, Missouri, area in its own trailer trucks. It alsodelivers to various hotels, stores, and other customers whosell Zarda ice cream at retail. Such deliveries are made inZarda Brothers straight-body trucks. These trucks are driv-en by Respondent's wholesale "route" drivers. Ripperger'sjob, commencing at or about 6 a.m., was first to load thetruck delivering to Respondent's retail stores. He was assis-ted in this function by two ice cream production employ-ees, Gary Randolph and Dennis Brown, who thereafter leftthe loading area and returned to their primary jobs in icecream production at or after 8 a.m. This loading job tookabout 2 hours commencing at 6 a.m. and ending about 8a.m. As part of this job Ripperger, after loading the novel-ties, ordinarily helped Randolph and Brown remove half-gallon and 3-gallon containers from the freezer and placethem on the loading dock. Randolph and Brown did notload ice cream into trucks. With regard to the route drivers,Ripperger and the truckdrivers would ordinarily preparethe load for the route trucks. Randolph and Brown had nopart in this procedure. It should be noted that althoughRipperger loaded the trucks in the morning, he did notactually load the route drivers' trucks in the afternoon, butmerely placed the ice cream to be loaded on the dock sothat the driver would load. The evidence shows that noneof these employees had exclusive responsibility for the re-moval from the freezer of any particular ice cream outsideof Ripperger who had the sole responsibility of loadingnovelties in the morning. With regard to the loading ofcertain ice cream known as Bavarian half gallons on De-cember 2 and 3, 1976, the evidence shows that all three ofthese employees were instructed by Supervisors LarryBrown and Allen Jones to make sure that the Bavarianhalf-gallons were shipped out on those days.In the middle of September 1976, Ripperger, unhappywith working conditions and perhaps disgruntled over theappointment of the newly hired Larry Brown as his super-visor, telephoned Larry Joye, son of Furman Joye, presi-dent of the Union. He asked Larry Joye the method bywhich Respondent could be unionized and was told of arequirement of having 30 percent of the employees in favorof the Union. Thereafter, at a later meeting, Furman Joyegave Ripperger union membership application cards andunion literature. Ripperger then distributed the unionmembership cards on work breaks and spoke to some 50allegation of the unlawful discharge of Dwight Kessler. General Counsel didnot oppose my ruling.99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees employed in Respondent's plant. Ben Zarda tes-tified that Respondent, at its plant and stores, employsabout 95 employees with about 50 production and mainte-nance employees at the plant.On or about September 13, Jim Zarda (allegedly no long-er Ripperger's immediate supervisor) told Ben Zarda hewas receiving complaints from other supervisors relating toRipperger's poor housekeeping, inventory control in thefreezer, and shortages in loading. When Ben Zarda thenspoke to Ripperger of the complaints, and also of Ripper-ger's dissatisfaction with Respondent's insurance plan,Ripperger said that although there were problems in thefreezer, they resulted from a lack of cooperation fromcoemployees and supervisors, from drivers invading thefreezer and strewing papers about, and from poor produc-tion controls. Ben Zarda called a meeting for the next day(September 14).On September 14, the meeting was attended by Ben Zar-da, Larry Brown, Allen Jones, Jim Zarda, and Ripperger.The result of the meeting was that Ben Zarda said Respon-dent would try to improve its methods; that Rippergershould try to improve his performance; and that 2 weeksthereafter, they should each evaluate the other: Rippergerwould determine if he wished to remain; Respondentwould decide whether to keep Ripperger.About I week later, Ripperger was called into PlantManager Tom Zarda's office (Tom Zarda is Ben Zarda'sbrother). Tom Zarda told him of Respondent's profit-shar-ing plan, its intent to increase vacation pay, and that BenZarda was going to take care of him.Around the first of October, Ed Zarda, brother of BenZarda and Respondent's sales manager, asked employeeDwight Kessler who was then loading his truck, if Kesslerhad received a union application card. Kessler falsely de-nied receiving one and Ed Zarda told him he would begetting one. About I week later, Kessler asked Ed Zardafor a pay raise. Ed Zarda said: "Let's go down and talk toBen, he wants to talk to you about this Union thing any-way." They went into Ben Zarda's office.2Ben Zarda ex-plained to Kessler the advantages of working for Respon-dent, the existing profit-sharing plan, and the insuranceplan which was going to be put into effect in the nearfuture. Nothing was said of a pay raise. Ben Zarda also saidhe did not "appreciate" employees employed by Respon-dent for only a short time who tried to bring in a union.2 On balance, I credit Kessler's version which appears above. Ben Zardaspecifically denied having any such meeting with Kessler wherein unionactivities were discussed. Aside from Ben Zarda changing his testimony onthe witness stand on other points, he demonstrated a particular evasivenessand lack of candor relating to material issues in the case: whether Respon-dent's "confidence" in its employees, as described in its letter of October 15to all employees, referred to sparse attendance of employees at an October13 union meeting of which Respondent learned on October 14; and whetheremployee Gary Randolph told Ben Zarda of the sparse attendance and oftwo employees requesting return of their signed union cards. In general, I donot credit the testimony of Ben Zarda. I have, in addition, taken into ac-count that Kessler, at this point in the hearing, was testifying on behalf ofhis own interest as an alleged discriminatee. Nevertheless, viewing the testi-mony as a whole, and my observation of the witnesses, I credit Kessler overBen Zarda insofar as this portion of the testimony is concerned. As will beseen, infra, I do not credit all of Kessler's testimony.I The parties stipulated: (I) that on or after October 12, 1976, Respon-dent had knowledge of Ripperger's sympathy for and activities on behalf ofAround October 9 or 10, Ripperger spoke with UnionAgent Furman Joye and told him that Respondent's em-ployees wanted to speak to a union agent and find outmore about the Union. They agreed that there would be aunion meeting on October 13, 1976, at a nearby motel.Ripperger then received from Joye leaflet invitations to theOctober 13 union meeting and distributed them on themorning of October 12, and posted the invitation on Re-spondent's bulletin board.3The leaflet having been posted on the Company's bulle-tin board announcing a union meeting on October 13, onOctober 12 at or about noon, Respondent announced thatthere would be a meeting of employees at 2 p.m. in Re-spondent's garage. At that meeting, Ben Zarda, the generalmanager, told the employees, inter alia, that they didn'tneed a union; he compared the Union's contractual profit-sharing plan with the Company's existing profit-sharingplan; told employees that Union Agent Joye was making$60,000 to $100,000 a year; permitted his attorney RichardW. Noble, to compare the profit-sharing plan and theunion contract with the Company's plan; told employeesthat they all knew how he felt about unions; told all em-ployees that Respondent's dairy would continue operationsregardless of the Union; and told them that dairy compa-nies represented by Local No. 207 were going out of busi-ness and that Zarda Dairy was prospering. At the end ofthis meeting employees were permitted to ask questions.According to employee Dwight Kessler, he recalled BenZarda explaining the advantages of the Zarda profit-shar-ing plan over the Union's profit-sharing plan and spoke ofthe new insurance plan which Zarda was going to institute.About 10 minutes after the October 12 meeting was con-cluded, at or about 3 p.m., Ripperger returned to work. Hewas notified that an ice cream truck was about to be loadedand went to the office to get the "load out" slip describingthe nature of the load. He then was in the process of pro-curing a "dolly" on which to load the ice cream. Ed Zardasaw him talking to some of the drivers at the loading dockand reported this to Tom Zarda. Tom Zarda came up toRipperger and told him that he was tired of Ripperger's"bullshit" and, walking behind Ripperger, repeatedly toldhim to work faster as Ripperger was walking with the dolly.Ed Zarda testified on this point that following the 1-1/2-to 2-hour October 12 meeting, "at 2:30, 3 or 4 o'clock inthe afternoon,"4Respondent wanted to expedite truck-the Union; (2) at all material times up until the time of Ripperger's dis-charge on December 3, 1976, Respondent knew that Ripperger was theleading proponent of the Union among Respondent's employees; (3) hand-bills relating to the prospective October 13 meeting were distributed onOctober 12 outside the plant and Ripperger placed the same handbill orleaflet on the Company's bulletin board; (4) a union meeting was held at amotel in the Kansas City, Missouri, area on Wednesday, October 13, atwhich seven employees were in attendance; and (5) a company meeting ofall employees was held on October 12 (Tuesday), 1976, about 2 p.m., atwhich the Union was discussed and there was no prior notice of that meet-ing given until noon of that day, October 12, 1976.4 When Ed Zarda was asked when he first learned of union activity inRespondent's plant, he answered: "Very late August, I mean September,October." He thereafter placed the distribution of union leaflets as occur-nng on: "October 3, 4, or 5, 1 don't know." I regard Ed Zarda as anincredible witness except where I specifically credit his testimony. AlthoughRespondent stipulated that it knew of union activities on and after October100 ZARDA BROS. DAIRY, INC.loading. When Ed Zarda went out to the loading dock, hesaw Ripperger talking to three drivers,5and saying: "Al-right, now you heard Zarda's side of the story, now let's goto the meeting tomorrow night at the Black Angus Hoteland hear our side." I credit Ed Zarda as having heardRipperger speak to employees on worktime and thereafterreport this to his brother, Plant Manager Tom Zarda, Rip-perger's ultimate supervisor. I credit Ed Zarda in tellingTom Zarda that there were drivers out at the loading dockwaiting to be unloaded or reloaded who are being made"hostile" because of Ripperger haranguing them about theUnion and their desire to go home after their normal day'swork (4 a.m. to I p.m.) or be reloaded for the next day. EdZarda did not accompany Tom Zarda when Tom Zardaleft him to speak with Ripperger.Tom Zarda corroborated that Ed Zarda told him Ripper-ger was detaining the drivers. Tom Zarda, however, did notdirectly corroborate Ed Zarda mentioning to him that Rip-perger was haranguing the drivers about the Union. Rath-er, he said that Ed Zarda told him that Ripperger was"bullshitting rather than doing his job."6In any event,Tom Zarda told Ripperger: "Mark, I am tired of your shit,let's go to work." When Ripperger asked him what hemeant, Tom Zarda answered: "You can do any damnthing you want to on your time ... but when you're on theclock, let's keep busy doing your job." When Zarda askedhim what he was doing, Ripperger told him he was lookingfor a dolly; and when, walking away, Zarda saw Rippergerstill standing there, he said: "Mark, let's go"; and, a thirdtime, "Now let's get moving."Ripperger subsequently testified in rebuttal. He did notdeny Tom Zarda's testimony or deny he had been engagedin solicitation on behalf of the Union with the drivers onworktime. In view of the above circumstances, I credit EdZarda and Tom Zarda's testimony that Tom Zarda toldMark Ripperger to cease talking to the drivers on companytime about the Union and to engage in work activity. Thus,insofar as paragraph 5(c) of the complaint alleges that TomZarda told Ripperger that he was tired of Ripperger's activ-ities on behalf of the Union, constituting a violation ofSection 8(aXl1) of the Act, I conclude that it was not andrecommend that paragraph 5(c) of the complaint be dis-missed.Ripperger testified without contradiction that, althoughhe did not solicit union membership cards from employeesafter October 15, his union activities did not cease. Headmitted that there was not as much union activity afterOctober 15 as before October 15, but he did talk to em-ployees with regard to the Union and answered questionsof employees who came up to speak to him about theirinterest in the Union.Following the October 12 meeting of employees calledby Respondent, the union meeting was held on October 13at the Black Angus Hotel. Furman Joye of the union waspresent along with seven employees. At this meeting, two12, it is unclear when it first learned of them. Ripperger placed his requestfor union cards as "late September." and his distribution as shortly thereaf-ter.I Although several drivers employed by Respondent were called as Re-spondent's witnesses to prove Ripperger to be a negligent employee, indif-ferent to his work responsibilities, none of them testified that Rippergersolicited them on behalf of the Union on worktime. One driver allegedlyemployees requested return of their executed union mem-bership application cards. There is no evidence as towhether such cards were returned. However, on the nextday, October 14, 1976, employee Gary Randolph, who wasat the meeting, reported what had occurred at the meetingto President Ben Zarda, including the number of employ-ees present at the meeting and the fact that two employeeshad requested return of their cards.In addition, on two occasions after the union meeting ofOctober 13, Ice Cream Production Supervisor Allen Jonesspoke about the Union in Ripperger's presence. On Octo-ber 14, when Ripperger walked by Jones in the ice creamroom, Jones asked Ripperger: "Is the Union done?" Rip-perger answered: "No, we are not done. We are going toget them in." The second conversation was in Respon-dent's "break room" around November I. Ripperger wastalking in favor of the Union. Jones started giving the anti-union side-the "cons about it."On a day at the end of November 1976, in the morning,while Ripperger and his supervisor, Larry Brown, wereworking on the ice cream loading dock, Ripperger andBrown passed the office of warehouse clerical (inventorycontroller) Ed Majewski, employed by Respondent forabout 5 years and employed by Respondent at the time ofthe hearing. Ordinarily, Ripperger, after filling out and exe-cuting work orders (load-out slips) submits them to Majew-ski at the end of each day. The credible evidence showsthat as Ripperger and Brown walked by the office, Majew-ski told Larry Brown that he wanted to speak to Rippergerand asked Brown to leave the area. Majewski then handedRipperger a piece of paper7when Supervisor Brown leftthe immediate area of the office. The piece of paper read,according to Ripperger, "You are going to be fired." Ma-jewski gave two versions as to what the slip read. The firstversion was: "Mark, be careful, you are in trouble. Youmight be fired." The second version he gave was: "Be care-ful, you are going to lose your job." Majewski testified thathe wrote out the slip just before he handed it to Ripperger,and then changed his testimony whereby he said that hewrote the note 5 to 10 minutes before handing it to Ripper-ger. Contradicting Ripperger, Majewski testified that henever asked Supervisor Brown to leave and Brown was noteven in the immediate area when he gave the note to Rip-perger. Majewski admitted, however, that he gave the noteto Ripperger while Ripperger was in the hall, rather than inMajewski's office, and he could not explain why he didn'twant Supervisor Brown to hear the warning.Majewski explained that he gave the warning on a pieceof paper to Ripperger after hearing Supervisor Brown,commencing 2 or 3 weeks before the December 3, 1976,termination of Ripperger, say that Ripperger made somany mistakes in "loading the load-outs" that he wouldhave to be terminated. Majewski also testified that heheard Brown say on two or three occasions that he wouldhave to fire Ripperger. The last time occurred on the dayspecifically complained to Ed Zarda of Ripperger haranguing him after theOctober 12 meeting about the Union. but this driver was never named.6 As will be seen, infra, such fecal epithets appear to have been Tom andEd Zarda's earthy reference to Ripperger speaking of the Union.I The piece of paper was not produced at the hearing or its whereaboutsotherwise explained.101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Majewski actually handed Ripperger the note. Majew-ski testified that he heard Brown at that time say: "I'm justgoing to have to let him go." Majewski also testified that hehears many complaints regarding employee work perfor-mance and that he never wrote a note like that to any otheremployee (and never would again), and said that Supervi-sor Larry Brown complained about Ripperger's perfor-mance almost every other day from mid-November untilthe discharge on December 3, 1976. Finally, Majewski tes-tified, without contradiction, that the following day, Rip-perger might have asked him what he meant by the noteand Majewski "probably" replied: "It is because of yourwork." Though called in rebuttal, Ripperger did not con-tradict Majewski's testimony with regard to Majewski's ex-planation, on the next day, of what he meant by the note.B. Testimony of Employee Jerome MenkeMenke, employed by Respondent in the shipping andreceiving department since July 4, 1974, testified that theday after the union meeting on the highway, on October13, 1976, i.e., on October 14,8 he spoke with Mark Ripper-ger in the plant and then went into the break room to takehis work break. Sales Manager Ed Zarda, not Menke'ssupervisor, came up to him and asked Menke: "Is Markstill hustling?" Menke answered: "Yes." Ed Zarda then leftthe break room, went into a nearby office and made atelephone call. Menke heard him say on the phone at thattime: "Mark is still up to the same old shit."C. Mark Ripperger's Pay RaisesRipperger received three pay raises in the 7 months hewas employed by Respondent: The first in June after 30days (a 25-cent-per-hour raise, $3.25-$3.50); the second inAugust 1976, at the conclusion of 90 days (25-cents-perhour raise, $3.50-$3.75); and the last in November 1976(50 cents-per-hour raise $3.75-$4.25). At that time, theuncontradicted evidence shows that Tom Zarda told him"We had our problems worked out"; that there would be afurther raise of 25 cents per hour on January I. Theevidence is in dispute regarding whether the 30- and 90-dayraises are fully "automatic."9In any event, Tom Zardatestified that it took a great deal of convincing by LarryBrown, Ripperger's supervisor, to give him the 50-cent-per-hour raise at all, and that the raise was given on the groundthat it might change Ripperger's "attitude." As will be seenhereafter, Ben Zarda testified that the raise had nothing todo with merit and that it was given automatically in orderto bring the employees up to a pay scale of $1,200 permonth. Thus, Dennis Brown, an employee hired at thesame time as Ripperger, was given only so much of a raiseas to bring him up to $4.25 an hour (a 25-cent-per-hourraise) whereas Ripperger was given a 50-cent-per-hourraise to bring him up to the same $4.25-per-hour level. Inits brief, Respondent, supporting Ben Zarda's testimony,insists that the November 1, wage increase was not basedon merit, but was for the purpose of raising Respondent'swages to meet inflationary increases in the economy(Respondent's brief). Respondent's financial consultant,R October 14, the day after the union meeting, is the day Supervisor AllenJones asked Ripperger if the Union was "done"; and the day on whichemployee Gary Randolph reported to President Ben Zarda the result of theunion meeting.Dr. Fred Allvine, does not entirely agree with Ben Zardaand testified that the pay raise of November I was to someextent a merit increase.D. The Discharge of Ripperger on December 3,1976The evidence is undisputed and Ripperger admits that onDecember 2, 1976, he forgot to load on the trailer truckcases of a type of ice cream known as Bavarian, packed inone-half gallons. It is also undisputed that on Thursday,December 2, Supervisors Brown and Jones, after the dis-covery that the December 2 shipment had not gone out,cautioned Ripperger and two other loading employees,Gary Randolph and Dennis Brown, who, on a part-timebasis helped Ripperger remove the ice cream from thefreezer and place it on the lift in the cooler room, to be surethat the "Bavarian" ice cream went out on the next day,Friday, December 3, 1976.On December 3, 1976, it is undisputed that the Bavarianhalf gallons were not loaded on the truck again. Rippergeradmits that he forgot to load them. It is also undisputedthat Gary Randolph, at or about 9 o'clock, when Supervi-sor Larry Brown reported for work, told him that Ripper-ger had forgotten to load the Bavarian half gallons again,and that Ripperger, taking the matter as a joke, told Ran-dolph that Respondent could always make a special deliv-ery of the ice cream by its van. It is also undisputed that ator about 9 o'clock, after discussion with Supervisor LarryBrown about the failure to load the Bavarian half gallonsand another dolly of ice cream, Ripperger ran after thetruck in an attempt to flag it down to permit its loading.The truck, however, had already gone.Gary Randolph testified that he waited until about 9o'clock when Supervisor Larry Brown arrived for work totell Brown what happened (the above loading took placecommencing at or about 6 a.m. and ordinarily was finishedsome time after 8 a.m.). He told Supervisor Brown thatwhile the ice cream truck was already loaded, but still atthe loading dock, he told Ripperger: "You forgot the Ba-varian. Aren't you going to put it on the truck?" Rippergeranswered: "Well, it will all work out ... they can make aspecial run if they want to." Respondent maintains a smallvan with a special driver. The van delivers to stores to fillemergency shipments.Ripperger testified that he and employees Gary Ran-dolph and Dennis Brown were all responsible for the load-ing of the Bavarian half gallons. The testimony of JimZarda demonstrates that Ripperger had only secondaryresponsinility for the loading of half-gallon and 3-gallon icecream containers and that Ripperger's primary responsibil-ity was the loading of novelties.The evidence is also clear that employees often makemistakes in loading and shipping. Majewski testified thathe always received complaints from the drivers about load-ing mistakes, and that not a day goes by without loadingmistakes, most of them small mistakes. Similarly, employ-ees Pankey, Kessler, and Menke also testified that employ-ees make mistakes, big and small, in loading on a consis-9 Menke testified, without contradiction, that his wage increase. 7months after he commenced work., came about only because he asked for it.102 ZARDA BROS. DAIRY, INC.tent basis and are never punished for such mistakes, al-though they are told to do better next time. The evidence inthis record shows that no employee was ever given a warn-ing or threat of discharge or other discipline for havingmade a mistake in loading. Indeed, employee Menke testi-fied that on more than one occasion employees had forgot-ten to "bar-in" a truck loaded with milk. When a truckloaded with milk is not "barred-in," when the truck startsoff, the milk falls all over the truck. Menke testified thatthere was no discipline meted out on the occasions of thefailure to "bar-in."Dwight Kessler testified, without contradiction, that heforgot to put items on the loadout sheet (resulting in afailure of the actual loader to load the items on the truck)around three to four times a month. When the load wentout and the customer did not receive the goods, ordinarilya call would be made to Respondent and Respondentwould send out a truck to take care of the customer. Kes-sler testified that all that the supervisor would do would beto remind him that he had forgotten the item and that thematerial had to go out and be run out on a "special." Hehad never received any warning because of such conduct.He also testified that on occasion he forgot to place itemson the loadout sheet on several days in succession and thatthe matter was ultimately taken care of without a sugges-tion of discipline. Ed Zarda told him on these occasionsthat the special runs of the van are expensive. Kessler testi-fied that the last times that he had multiple failures to placeitems on the loadout which required special deliveries byvan occurred within 6 months of the hearing.Ripperger testified that no employee he had ever knownhad been warned or even "chewed out" for their mistakesin loading; and certainly there had not been any warningsof discharge. The procedure was that the employees wouldmerely advise the supervisor of the error; the error wouldbe conveyed "upstairs" and a van would usually go outwith the ice cream on a special run. Gary Randolph testi-fied that if an item is forgotten, the van makes a special tripto the stores. Gary Randolph testified that he never heardof an employee being fired for improper loading. Randolphhas been employed by Respondent since 1969.When Ripperger told Brown that he had again forgottento load the Bavarian half gallons on December 3, 1976,Brown became very upset and told him he was gettingthings all screwed up. Ripperger told Brown that it was asmuch Gary Randolph's fault as his own. The evidenceshows, however, that Randolph's and Brown's responsibili-ty was to help Ripperger get the ice cream out of the freezerand into the "cooler" room, and that it was Ripperger'sparticular responsibility to get the ice cream up on the lift,then into the cooler room and then to the loading dock forloading on the trucks.Supervisor Brown testified that 5 minutes before he firedRipperger on December 3, he gave him the reasons for thefiring. However, he first spoke to Supervisor Tom Zardaregarding his intent to fire Ripperger and Tom Zarda toldhim that he, Larry Brown, was the supervisor and it was hisresponsibility. Brown testified that he fired Ripperger forfour reasons-the four reasons being: (I) Ripperger's fail-ure to load the Bavarian half gallons with no excuse there-fore; (2) Ripperger's poor attitude which was subject ofconstant warnings by Brown; (3) sloppy housekeeping inthe freezer department; and (4) shortages in loading the icecream trucks on a constant basis with regard to the whole-sale route drivers. Brown also alleged that he received com-plaints about Ripperger's constant cursing to the drivers.Subsequently, Brown withdrew this as a reason for termi-nating Ripperger. He also testified that on several occa-sions in mid-November, he told Ripperger that if his workdidn't improve, he would be discharged. At that time hementioned the reasons given to Ripperger: shortages inloading, poor housekeeping, and omitting goods from thetrailers. Ripperger denied any such warnings.The evidence, notwithstanding Ripperger's denials,shows that Ripperger did have shortages in the loading ofice cream trucks of Respondent's wholesale route driversand there is evidence that drivers Sims and Pankey com-plained about such shortages. Such shortages, according toEd Majewski, as above-noted, are common and the com-plaints of shortages by route drivers is an everyday occur-rence. Since not all of the shortages were attributable toRipperger, and since no employee was ever discharged be-cause of such shortages, I cannot take Ripperger's conductin creating such shortages as a serious matter.Ripperger admits that there were papers strewn aboutthe freezer, but alleges that his housekeeping was not atfault, but rather, it was drivers who went into the freezerdepartment, opened cartons of ice cream, and threw papersabout on the floor. Respondent failed to offer contrarytestimony on this point.Ripperger denied having a poor attitude and denies thathe was ever the subject of any warnings of discharge orother discipline by Brown. Ripperger admits only the fail-ure to load the Bavarian half gallons, and that he alsofound, on December 3, that he failed to load other icecream as well. It is undisputed that on December 2 Super-visors Larry Brown and Allen Jones told Ripperger andRandolph to be sure that the Bavarian half gallons wentout on December 3.On December 3, after Gary Randolph told Larry Brownthat the Bavarian half gallons had been left off the truck,even though Ripperger had the opportunity to load it onthe truck, and that Ripperger said that Respondent shouldsend out the van for purposes of making delivery, Browntold this to Tom Zarda and Zarda told Brown to handle thematter. Brown says that he then returned and spoke toRipperger, who not only could not give an explanation forhaving omitted the Bavarian half gallons, but also discov-ered omitting a loaded dolly of goods for one of Respon-dent's stores. In addition, Brown said that Rippergerlaughed under his breath and told him, "If you don't like it,why don't you fire me?" At that point Brown said "allright, you're fired."Ripperger specifically denies laughter, silence, or other-wise, and denies asking to be fired.Brown testified that he alone made the decision to fireRipperger and that Tom Zarda left it up to him.Ripperger testified that when he told Brown of his failureto load the dolly for the store in addition to failing to loadthe Bavarian half gallons, Brown became extremely angryand told him, "I'm sorry, there's nothing I can do. As far asI'm concerned, you're fired."103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, Ripperger was terminated on Friday, December 3,1976.On the following Monday, December 6, 1976, Rippergerreturned to Respondent's premises to pick up his paycheck.He spoke with Supervisor Jim Zarda. He asked Jim Zardawhether he was actually permanently terminated. Jim Zar-da agreed to speak to Ben Zarda and Tom Zarda. TomZarda said he would not overrule Supervisor Larry Brown.Jim Zarda told Ripperger: "If everyone was fired for theirmistakes [at Zarda], there would be nobody here." JamesZarda admits making this statement, but said that when hetold this to Ripperger, he was only trying to make Ripper-ger feel good. Whether said to make Ripperger feel good ornot, Jim Zarda's statement confirms and corroborates Re-spondent's attitude toward mistakes in loading.Jim Zarda also testified that Larry Brown was his subor-dinate.10If Brown had "serious problems," Brown was toreport to Jim Zarda, who tried to work them out. Theevidence fails to show that Jim Zarda, supervisor over Lar-ry Brown and thus over Ripperger, was ever consulted onRipperger's discharge. He testified he never asked Brownwhy Brown fired Ripperger. Jim Zarda testified that he didnot regard Brown's firing of Ripperger to be a "serious"matter.The testimony of Respondent's supervisors is that Rip-perger was a poor employee whose performance becameconsistently worse in the period at least from August 1976to the time of his discharge on December 3, 1976. The onlysupervisor who testified that he warned Ripperger that hemight be discharged if his work did not improve was LarryBrown. Ripperger denied any such warnings. I do not cred-it Brown's assertions over Ripperger's denials of suchwarnings. Instead, I credit on this point the testimony ofGary Randolph, a witness called by Respondent, obviouslyhostile to Ripperger, who testified that at least until in orabout November, Ripperger's performance as an employeewas good. Nevertheless, the testimony of Supervisors AllenJones and James Zarda, together with the testimony ofemployees Gary Randolph and Dennis Brown, which testi-mony I credit, shows that since September 1976, Brownand Randolph had been complaining that Ripperger hadnot been giving them help in removing ice cream from thefreezer and placing it into the cooler and then on to the lift.They testified that Ripperger would not help them and wasnever available in the area when work was to be done.Jones testified that Ripperger had been accusing him ofhaving too much production being placed in the freezer.He in turn continually reminded Ripperger that he was nothelping Randolph and Brown in loading the half-gallons.In particular, Gary Randolph testified that although Rip-perger had been a good employee with a good attitudewhen he was first hired, his attitude changed at about the1' The transcript shows:Q. Was Larry Brown your subordinate?A. Yes, sir.Q. You never inquired of your subordinate why he fired an em-ployee?A. Well, like I said, after Larry [Brown] took over the job. he wasmore or less in charge of ice cream by himself.Q. Was he your subordinate?A. Not really, no.Q. Did he report to you?time he had become interested in union activities. Ran-dolph testified, and Ripperger did not deny, that Rippergerhad told him that he had been employed by Zarda longerthan Larry Brown and that he, rather than Brown, shouldhave been made supervisor. Randolph complained to hissupervisor, Allen Jones, that Ripperger did not help in theloading of ice cream and that these complaints startedaround September and lasted until shortly before Ripper-ger was fired. Supervisor Allen Jones told Randolph thathe would take care of the complaints, but nothing everhappened. Randolph's testimony shows, and Ripperger'stestimony supports, the conclusion, that Ripperger on morethan one occasion failed to help Randolph and DennisBrown, and that they failed to help him, because each sidebelieved that the other was not rendering enough assistanceto the other party. Thus, in mid-November 1976, Supervi-sor Allen Jones found Ripperger drinking hot chocolate inJones' office with Ripperger's feet up on the desk. Jonestestified that at that time Ripperger should have been help-ing Randolph and Dennis Brown in the loading of icecream. Ripperger refused to help them because they hadrefused to help him. Jones angrily told Ripperger to get towork. On the basis of Ripperger's inexact explanation, Icredit Jones in having found Ripperger with his feet up onthe desk drinking hot chocolate and refusing to help Den-nis Brown and Gary Randolph load. I also accept, but donot find material, Ripperger's explanation that he did sobecause Brown and Randolph had refused to help him. Onthe other hand, Respondent failed to produce any evidenceof a warning of discharge to Ripperger or any other em-ployee because of such, or similar, conduct. For such con-duct, one or all parties could have been expected to bedisciplined. Nothing happened.E. Discussion and Conclusions Regarding theDischarge of Mark RippergerThe evidence shows that, at least commencing shortlyafter the end of August hiring of Larry Brown as a supervi-sor, Ripperger's attitude as an employee, his complaintsagainst Respondent's production procedures and insuranceplan, and his grudging helpfulness of other employees inperforming their common tasks of loading ice creamtrucks, did not make Ripperger an ideal employee." Rath-er, there is evidence that he was particularly interested inorganizing the employees on behalf of the Union and thathe was perhaps disgruntled because Respondent's produc-tion practices overworked him and he was not made asupervisor. Thus, there is evidence that Respondent's pro-duction of ice cream was too great for the storage facilitiesin the freezer and that Ripperger did not hesitate to informRespondent's president and general manager, Ben Zarda,A. No, he did not.Q. You testified ...that if Brown had any problems, he wouldcome to you with them?A. Yes, he was to come to me with problems if he had problems.I'm talking about serious problems ....Q. And the firing of Ripperger was not a serious problem?A. No, not as I could see it because, like I say, he [Brown] was incharge of ice cream. It was his responsibility." The Act protects cranky employees and does not remedy the actionsof harsh, hostile, and improvident employees.104 ZARDA BROS. DAIRY, INC.of his unhappiness with being overworked and his unhap-piness with Respondent in general. Moreover, the evidencealso shows that regardless of fault, Ripperger could not anddid not get along as a cooperative employee with Randolphand Brown. However, the evidence also shows that Ran-dolph and Brown were not cooperative with Ripperger inthe loading of ice cream, which was their mutual job andresponsibility. Ripperger was retained as an employee and,on or about November 1, given a substantial wage increase.There is no question that Ripperger, on December 2 and3, forgot to load the Bavarian half gallons on Respondent'strucks and that the loading of such products was particu-larly brought to his attention by Randolph and his Supervi-sor Larry Brown. I conclude that responsibility for actualloading of the half gallons as well as the novelties on De-cember 2 and 3 was on Ripperger, but that Gary Randolphknew as late as 8 o'clock in the morning, while Respon-dent's truck was still at the loading dock, that the Bavarianhalf gallons had not been loaded. Instead of loading themhimself, he engaged in conversation with Ripperger whorefused to load the truck and suggested that the load go outby special van. Thereafter, Gary Randolph awaited thearrival of Supervisor Brown 12and informed him of Ripper-ger's conduct. There is a conflict in the testimony withregard to Ripperger's actions upon being informed that thefailure to load the Bavarian half gallons, but since Ran-dolph, who left the loading dock for the production area at8 a.m., was not continually present at the loading dock, Ifind, as Ripperger testified, that Ripperger ran after thetruck and tried to stop it after he spoke with Brown at orabout 9 a.m. I also conclude that Ripperger, as Gary Ran-dolph testified, said that a van could be sent out to makeup for the oversight.While I have not credited Larry Brown's testimony withregard to Ripperger's laughing at him during the dischargeconversation or that Ripperger requested that Brown firehim if he didn't like what he had done, and while I creditRipperger on this matter, I conclude that there was a clearbasis on which the discharge of Ripperger could have beenlawfully motivated: Ripperger's failure to work with otheremployees capped by his repeated failure to ship the Bavar-ian half gallons; and, his apparent generalized insolence inhis relationship with Supervisors Allen Young and LarryBrown.'3There is no question, on the basis of Respondent's stipu-lation, that Respondent knew that Ripperger was the chiefproponent of the Union. There was also no dispute, on thisrecord, that Respondent was hostile to the Union and,therefore, hostile to Ripperger because of his union activi-ties. While it is true that the Board has repeatedly held thatif an employee provides an employer with sufficient causefor discharge by engaging in conduct for which he wouldhave been terminated in any event, the Board will not findthe discharge unlawful because the employee also engagedin union activity, Klate Holt Company, 161 NLRB 1606(1966); and while the mere fact that an employee is or wasparticipating in union activities, it does not shield him fromlawful discharge; the question of motive for the discharge12 As Brown testified, he was not Ripperger's supervisor in the earlymorning. Allen Jones was.13 On Ripperger's uncontradicted testimony that poor housekeeping inmust be gleaned from all the circumstances in the case, avery delicate task, American Ship Building Co. v. N.LR.B.,380 U.S. 300, 311 (1965).General Counsel's prima facie case, on the other hand,would seem to consist of: (I) Ripperger's notorious unionactivities-indeed Respondent admits Ripperger was thechief union supporter and so known to it; (2) Respondent'sopen union animus, as demonstrated by the conversationswith employees, its independent violations of Section8(a)(1) of the Act, infra, (3) Ripperger's record of wageincreases, the last one being in November 1976 with apromise of a further increase in January 1977; (4) the dis-parate treatment of Ripperger, i.e., errors, even large multi-ple errors were not uncommon and no other employee onthis record was ever discharged or even disciplined forrepeated errors in loading-the evidence shows, moreover,that error-prone employees (testimony of Menke, Ran-dolph, and Kessler) remained in Respondent's employ de-spite loading errors and, as the Charging Party points out,despite drunkenness and failure to perform assigned work(C.P. Exhs. 1-5); and (5) the apparent triviality of "loadingerrors" as seen by Respondent's own supervisors (Jim Zar-da). I am also impressed by the fact that Tom Zarda, whenapproached by Larry Brown with the suggestion on De-cember 3, to discharge Ripperger, preferred to take no partin the discharge, and that Jim Zarda, supervisor over LarryBrown, shunned any inquiry into or responsibility for thedischarge.The evidence which particularly stands out, in the lightof Respondent's clear union animus, is the uncontradictedtestimony regarding Ed Zarda's October 14 telephonestatement, following his unlawful interrogation of JeromeMenke in the break room ("Is Mark still hustling?"). Theinterrogation itself was designed to determine if Respon-dent, particularly by its October 12 preemptive employeemeeting in the garage-wherein it told of the new employerinsurance plan-had effectively dampened union activity.On the morning of the same day, October 14, Gary Ran-dolph told Ben Zarda that only seven employees attendedthe October 13 union meeting. Again, on the same day,Allen Jones, interrogating Ripperger, asked him if theUnion was "done." Here, on the same day, Ed Zarda in-quired whether, in particular, Ripperger's union activitieswere diminished by the October 13 rebuff at the unionmeeting. His animus, upon learning that Ripperger was still"hustling," was apparent. Although the recipient of the callis unknown, it is clear that Ed Zarda was advising a partyconcerned with Ripperger's union activities, the baleful in-telligence: "Mark is still up to the same old shit." Since thedischarge was 6 weeks later (December 3, 1976), I1 find theabove evidence especially persuasive that not only was Re-spondent's union animus unabated, despite President Zar-da's testimony that union activity was a matter of his inter-est only insofar as that it was a chronic condition, but thatRipperger's union activity was a source of constant irrita-tion at the highest levels. Under such circumstances the 6-week hiatus is not crucial.the freezer was caused by dnvers, I reject this reason as a basis for discharge.Similarly, as noted. infra, the failure to twice load the Bavanan half gallonswould not provide a basis for discharge, standing alone.105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence is uncontradicted that no employee wasever fired for loading mistakes and employees who repeat-edly made mistakes are (Menke, Kessler, and Randolph)still employed, including Larry Brown. Moreover, Jim Zar-da truthfully confirmed the lack of gravity attached to suchmistakes-even multiple loading mistakes-in filling or-ders: "If everyone 'at Zarda was fired for their mistakes,there would be nobody still employed." Of the two employ-ees previously working in Ripperger's job in the freezer,one quit because the work was too onerous; the other didnot come to work at all. Work in the freezer is particularlydifficult.It must also be noted that none of the Zarda brothers, orJim Zarda, Supervisor Larry Brown's superior, took anyresponsibility for or, indeed, had knowledge of the dis-charge. To the contrary, each did not have knowledge ofthe firing, shunned participation in the firing, or refused tooverrule Brown's decision when consulted. Jim Zarda's tes-timony that Ripperger's discharge was not a "serious" mat-ter was incredible. Tom Zarda specifically refused to takeany responsibility even when Larry Brown first told TomZarda of his intent and reasons for firing Ripperger. HadTom Zarda inquired as to the basis for the discharge, andasked further who was responsible for the loading, andwhether, even if Ripperger had failed to load, any otheremployee knew of the failure to load before the truck wentout, he would have discovered that Gary Randolph wasknowledgeable in the area and could have loaded the truckbefore it went out. In any case, by avoiding responsibility,he avoided the necessity for an investigation.As the Board said in Firestone Textile Company, a Divi-sion of Firestone Tire & Rubber Company, 203 NLRB 89, 95(1973):The Board has consistently held that an employer'sfailure to conduct a full and fair investigation of anemployee's alleged misconduct is evidence of discrimi-natory intent, especially when viewed in light of theemployer's union hostility. Norfolk Tallow Co., Inc., 154NLRB 1052, 1059; Shell Oil Company v. N.LR.B., 128F.2d 206, 207 (C.A. 5, 1942); J. W. Mortell Company,168 NLRB 435, 452, enfd. with modifications 440 F.2d455,458 (C.A. 7, 1971).Thus, Tom Zarda's failure to investigate the discharge ofthe known union proponent, together with his and JimZarda's (Brown's supervisor) piling the full responsibilityon Larry Brown, whose supervisory capacity covered onlyone employee, Mark Ripperger, insulated Tom Zarda, JimZarda, the dock manager, and Respondent from discoverythat others either had responsibility for the failure or, hav-ing no responsibility for the failure, fully knew of the fail-ure and could have avoided same by reasonably promptaction. In such a case, discipline would have to be dealt outto Gary Randolph, an informer against Ripperger and theUnion.14 The inference I do draw, however, is that the decision to dischargeRipperger was made at the end of November and thus before the incidentsof December 2 and 3. 1977. Majewski testified that in November he heard1. Majewski's noteMajewski's late November note to Ripperger indicatesthat Majewski heard by late November that Ripperger'sjob was not only in jeopardy but that the decision wasalready made to discharge him. Ripperger said the noteread: "You are going to be fired." Majewski, as above-not-ed, gave two versions of the same note: "Mark, be careful,you're in trouble. You might be fired," and "Be careful,you are going to lose your job."Ripperger's version and Majewski's second version speakto a substantially unconditional loss of the job in the fu-ture-thus the decision having already been made. Majew-ski's first version has a conditional ring about it-"Youmight be fired."Majewski testified, and Ripperger did not deny, that theday after the note was passed, they had a conversationregarding the note. The conversation, as Respondentpoints out, refers to Majewski having heard continuouscomplaints from Supervisor Larry Brown regarding Rip-perger's work, culminating on the day he wrote the note,when Larry Brown came into the office and said: "I'm justgoing to have to let [Ripperger] go."I was particularly dissatisfied with Majewski as a witness.His testimony regarding whether he discussed the note withRipperger was filled with "I thought so['s]," and other con-ditional statements. Of greater significance, he was unableto keep straight (a) when he first heard Larry Brown threat-en to fire Ripperger and (b) when he wrote the note.As to (a), Majewski testified that it was a matter of sever-al days before he wrote the note that the first threat oc-curred. He also placed it at 2 or 3 weeks before he wrotethe note.As to (b), Majewski testified that he wrote the note toRipperger about 5 minutes before he passed it to him. Healso testified that it might have been a one-half hour afterhe wrote the note that he saw Ripperger.While I do not doubt that Brown complained to Majew-ski about Ripperger's work habits-indeed, as Respondentpoints out, Brown told Pankey on several occasions that hewould have to do something about Ripperger's continualshortages and was complaining every other day to Majew-ski on account of Ripperger's "big mistakes," I do notcredit Majewski's post facto reasons for passing Rippergerthe note. His recorded hesitancy, conditional, and inconsis-tent testimony, does not fairly demonstrate that he is acredible witness.On the other hand, I reject General Counsel's requestthat I draw an inference that the purpose of the note wasfor a reason other than Ripperger's job performance.Though perhaps permitted to do so, I am unwilling, on thisrecord, to infer the opposite of Majewski's testimony and,indeed, that Ripperger's union activities caused Majewskito write the note. Majewski testified that he heard nothingregarding terminating Ripperger for union activities, andalthough his testimony, appearing in the footnote below,creates suspicions, I will not infer the opposite.Supervisor Brown say: "He had made another mistake, look at here all themistakes, I am just go (sic) to have to do something, I am afraid I am goingto have to let him go." There is no evidence of any particular Ripperger106 ZARDA BROS. DAIRY. INC.Yet, I take into account that Larry Brown was announc-ing over a period of weeks, to various nonsupervisory em-ployees, his dissatisfaction with Ripperger (and allegedlyhis intent to fire him). While it is possible that a supervisorwould do so in order to have his declarations filter down tothe employees, I do not credit Larry Brown's testimonythat, on several occasions he threatened to discharge Rip-perger.15Not only did Ripperger deny any such warningsof discharge, but Brown said that the last warning of dis-charge was on the day before the actual discharge. Thewarning of discharge was:I just told him that he left the Bavarian [ice cream]off the ice cream trailer and we had a responsibility tosee that it got on there and we needed to get it correctand he said he would correct it.Q. Did you say if this happens again you are goingto get fired?A. No, sir.Q. You just said "... we have responsibilities?"A. "Right."Q. Is that in your mind a warning of discharge?A. I would say it would be.Such statements do not, it seems to me, constitute awarning of discharge.2. Respondent's defensesRespondent's defenses to the allegedly unlawful dis-charge is that Mark Ripperger was discharged for cause:(1) failure to load the Bavarian half gallons on 2 successivedays; (2) continuous sloppy housekeeping in the freezer;(3) poor attitude and insubordination; and (4) long historyof shortages in loading the wholesale route drivers.In view of Respondent's evident position that Rippergerwas a chronically poor employee because of poor workinghabits, uncooperative attitude toward coemployees, andlapses of accurate execution of loading trucks, I find thatthe 50-cent-per-hour wage increase, as late as November1976, to be evidence completely incompatible with generaland consistent Respondent dissatisfaction with Ripperger'sperformance and a preliminary to discharging him. At leastthrough the beginning of November 1976, when PlantManager Tom Zarda gave Ripperger the 50-cent-per-hourincrease at Supervisor Larry Brown's recommendation (al-legedly to help Ripperger's "attitude," if Tom Zarda andSupervisor Larry Brown are to be credited, but merely tobring Ripperger up to the $1,200-per-month level, if Benerrors in November, contrary to Majewski's testimony. No testimony of anysuch errors came from Respondent's witnesses except Brown's daily com-plaints to Majewski. If the decision to discharge Ripperger was made beforethe December 2 and 3 incidents, the failure to load Bavarian half gallonsbecomes pretextual. Majewski testified that he first heard Brown threaten tofire Ripperger 2 to 3 weeks before he wrote the note. Thus, the first threatwould have occurred within a couple of weeks after Ripperger was given aSO-cent-per-hour wage increase. No evidence was adduced to show whatRipperger did or failed to do between on or about November I and 15which would ment a threat of discharge made by Brown.is General Counsel states that no supervisor testified that Ripperger waswarned he would be fired or discharged. She is in error. Brown clearlytestified on the point.16 The credibility resolution on this point, unfavorable to Respondent, isnot at all helped by employee Donald Pankey's testimony that a few hoursafter the discharge. Larry Brown told him that he fired Ripperger becauseZarda is to be credited), I conclude that this wage increaserebuts and nullifies the existing controverted testimony ofRipperger's past inadequacy as an employee, includingJames Zarda's testimony that as early as August 1976, herecommended Ripperger be discharged. The wage increase,more than that received by other employees, is credibleevidence that, whatever Ripperger's shortcomings, Respon-dent did not view them as dispositive. Moreover, Respon-dent's argument, if Ben Zarda, and not Tom Zarda, iscredited, that the wage increase, meant merely to bringRipperger and other employees up to the same pay leveland was not a merit increase, is misplaced. Not only didRespondent's financial consultant, Dr. Allvine, state thatthe wage increase, "to a limited extent" was a merit in-crease, but the actual issue is not whether Ripperger was anoutstanding employee who deserved a merit increase, butwhether the wage increase was evidence that Respondentbelieved he should be retained at all. A 50-cent-per-hourincrease, more than that received by other employees, dem-onstrates that Respondent believed that Ripperger shouldbe retained as an employee. While such an increase, inother circumstances, would not be a per se argument inrebuttal to Ripperger's deficiencies, it disposes of Ripper-ger's alleged grievous deficiencies as an employee underthe present facts through November I, 1976, insofar asRespondent's intent to retain Ripperger goes.With regard to the direct insubordination and inflamma-tory remarks made by Ripperger to Supervisor LarryBrown when Larry Brown remonstrated against the repeat-ed Bavarian half-gallon oversight ("Why don't you fireme?") I credit Ripperger's denial that this ever happened.Moreover, Brown testified he fired Ripperger because Rip-per did not do his job right-especially Ripperger's poorhousekeeping, not because Ripperger missed the Bavarianhalf gallons twice in a row.'6I conclude that even if thedecision to discharge Rippergcr was not made prior toDecember 3, the failure to load two Bavarian half gallonswas a pretext covering Respondent's unlawful motivation.From the above strong prima facie case, including Re-spondent's pervasive union animus, and some serious de-fects in Respondent's defense, including the poor credibili-ty showing of some of its witnesses, I conclude that Re-spondent desired to rid itself of Ripperger as an employee;and that while he was sometimes uncooperative with otheremployees (Sims, D. Brown, and Gary Randolph); occa-sionally belligerent to supervisors (Allen Jones-to whomhe said he would help Brown and Randolph "when I gettime"), one of the reasons was because of his apparently(a) Ripperger forgot the Bavarian ice cream on Pankey's truck: and (b)Ripperger said "if you don't like it, fire me." As to (a), Pankey's testimonydirectly contradicts Larry Brown's ("and you fired him, did you not. be-cause of what happened two days in a row with the Bavarian one-halfgallons? A. No sir"). As to (b), I do not credit that Brown ever heard thatremark from Ripperger because it is inconsistent with contemporary events,including Ripperger's evidently guilty behavior in running after the truck inthe vain hope that it had not left the dock and in his further discovery thathe also failed to load the dolly of ice cream for Respondent's store No. 8. Ido not believe that in the face of Brown's ensuing anger. Ripperger wouldhave dared Brown to fire him.With further regard to both (a) and (b), I infer that Pankey, Respondent'switness, who as General Counsel pointed out, was apparently accused ofstealing, might be an accommodating witness for Respondent's cause. I amunable, therefore, to credit Pankey's other recollections of being presentwhen Brown reprimanded Ripperger.107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunquenchable sympathy for and activities on behalf of theUnion.That does not dispose of the matter. For, assuming suchan unlawful motive, the question remains whether Ripper-ger's conduct of December 2 and 3, 1976, provided Re-spondent with a lawful basis to discharge Ripperger. Thus,the question is whether Ripperger's conduct provided Re-spondent with an opportunity to show that he had"stepped over the line" and was discharged for an act forwhich he would have been discharged in any event. KlateHolt Co., 161 NLRB 1606, 1612 (1966); T. V. Cable ofSavannah, 218 NLRB 838 (1975).I conclude that a reason for the discharge was unionactivities and that his conduct on December 2 and 3, atmost, provided Respondent with a pretext for the dis-charge.(a) No employee of Respondent had ever been dis-charged for mistakes in loading or shipping.(b) Tom Zarda refused to participate in the dischargeeven when Larry Brown directly consulted him on thepoint. Investigation would have shown that Gary Ran-dolph had the last real chance to load the Bavarian halfgallons. Punishment of Randolph would have meant pun-ishment of the employee who informed Respondent of theUnion's disastrous showing at the union meeting of Octo-ber 13.(c) Larry Brown gave inconsistent reasons for the dis-charge: Was the failure to load the Bavarian half gallonsthe chief reason for the discharge or were other reasons theultimate reasons for the discharge.(d) I specifically discredit Brown's testimony, and creditRipperger's denial, wherein Ripperger allegedly daredBrown to fire him.(e) Concluding that the events of December 2 and 3 wereseized upon by Respondent as a pretext to get rid of Rip-perger, I regard the crucial exchange is between Tom Zar-da and Larry Brown on December 3. After Brown becameangered over Ripperger's failure to load the Bavarian icecream the second time, to load the ice cream for store No.8, and believing that Ripperger was not taking the matterseriously enough (and, indeed, Ripperger was allegedly sec-retly laughing at him), he consulted Tom Zarda, and toldhim of the successive failures to load the Bavarian halfgallons. Tom Zarda told Brown he was Ripperger's super-visor and to "handle it." The record is barren on whetherSupervisor Brown told Tom Zarda of Randolph's partici-pation in the matter.Thus the evidence shows Tom Zarda reminding Brownof his supervisory power, seeing Brown angered, knowingBrown had supervisory authority over only one employee,Mark Ripperger, and seizing upon the opportunity to haveBrown17 discharge Ripperger independent of any unionactivity, with Tom Zarda playing no part in the discharge.The problem here is that Tom Zarda gave Brown his headbecause he (Tom Zarda) saw an opportunity to get rid ofRipperger for "cause" -for failing to load the Bavarian17 Brown, however, testified that he was not Ripperger's supervisor in theearly morning because he does not arrive until 10 a.m. Allen Jones wasRipperger's supervisor from 6 a.m. to 10 a.m. Whereas Jim Zarda testifiedthat after Larry Brown was made supervisor over Ripperger at the end ofAugust and that he, Jim Zarda, had no further responsibility for Ripperger'swork performance, yet, as late as September 13. according to Ben Zarda'shalf gallons 2 days in succession-which is the only reasonBrown gave to Tom Zarda for the discharge and the onlyfailure that Ripperger was guilty of. But many employeesfailed to load items on many occasions-Kessler, Menke,Randolph, and D. Brown, and they were not even repri-manded, much less fired. Tom Zarda telling Larry Brownto "handle it" (after hearing the angry Brown say "We justcould not live [with] this") was a signal to discharge Rip-perger. Thus, even if Larry Brown's desire in firing Ripper-ger did not include any unlawful motive, Larry Brown wasbeing used as a cat's paw by Tom Zarda, who saw andseized on the opportunity.I therefore conclude that the discharge of Mark Ripper-ger violated Section 8(a)(3) and (1), as alleged, becauseTom Zarda would not have permitted Ripperger to be dis-charged by Supervisor Larry Brown but for Ripperger'sunion activities. Cf. Mt. Healthy City School District Boardof Education v. Doyle, 429 U.S. 274 (1977), 45 U.S.L.W.4079, cited by Respondent.F. Independent Violations of Section 8(a)(1)(I) Paragraph 5(a) of the complaint alleges that in viola-tion of Section 8(aXl) of the Act, on or about October 7,1976, Supervisor Ben Zarda told an employee (1) that therewould not be a union at the Respondent's facility as long asBen Zarda was president, thereby indicating the futility ofattempting to organize Respondent's facility; and (2) thatthe people behind the Union would be walking the streets.Respondent denies the allegations. Paragraph 5(b) allegesthat on or about October 7, Supervisor Ed Zarda unlawful-ly interrogated an employee whether the employee receiveda union authorization card.General Counsel relies solely on the testimony of em-ployee Dwight Kessler with regard to these allegations;Respondent, on Ben and Ed Zarda.Paragraph 5(a)(1), above, is supported by no evidence ofrecord from any witness. I shall therefore recommend thatit be dismissed.(2) Regarding paragraph 5(a)(2) and 5(b), Kessler testi-fied that, around the first of October 1976, after he receiveda union card from Mark Ripperger, and while loading histruck, Ed Zarda held up a union card and asked him if hehad such a card. Kessler said that he answered "No" andEd Zarda told him that he would be getting one. Ed Zardatestified that Kessler came into his office where drivers hadleft union pamphlets on his desk and he remarked that: "Isee you have one of these." When Ed Zarda said that theUnion had not given him any, Kessler said that the Unionhad not given him one. Zarda said that Kessler would getone in the future and would have gotten one that morningif he had parked his car in the designated parking place. IfEd Zarda is credited, there is no violation; if Kessler, thereis.In the absence of other witnesses, the credibility issue isbetween Kessler on one hand (who truthfully admitted thattestimony, Jim Zarda was complaining of Ripperger's poor housekeeping toBen Zarda. Jim Zarda was the supervisor, approached by other supervisors,for redress relating to Ripperger's allegedly poor performance. Yet he tookno part and didn't know of Ripperger's discharge because it was not a"serious problem."108 ZARDA BROS. DAIRY, INC.Respondent had just cause to terminate him as a routedriver, but who was thereafter rehired as a production em-ployee) whose testimony regarding this conversation wasgiven at a time prior to the dismissal of charges alleging hisbeing terminated in violation of Section 8(aX3)- thus, asRespondent suggests, providing Kessler with motive to sur-round his testimony of unlawful discharge with indepen-dent acts of violation of Section 8(aXl1) directed towardshim; and on the other hand, Ed Zarda who, on this record,was an interested witness, unlawfully interrogated anotheremployee (Jerome Menke, infra) for the purpose of discov-ering whether the principal union activist (Mark Ripper-ger) was continuing to solicit support of the Union andwhose own credibility, based both on the record of hisevasive testimony and my observation of his demeanor,deserve low marks.Respondent asserts that Kessler, on cross-examination,contradicted himself and that the Kessler interrogation oc-curred not on the loading dock but in Ed Zarda's office. Ihave examined the transcript and found no such contradic-tion.On the basis of the above testimony, I credit Kessler andconclude, that on or about October 1, 1976, Ed Zardaunlawfully interrogated employee Kessler in violation ofSection 8(aXI) of the Act as alleged in paragraph 5(b) ofthe complaint.(3) Kessler also testified that about a week after that (i.e.,about October 7 or 8) he asked Ed Zarda for a pay raise.Ed Zarda said: "Let's go down and talk to Ben, he wants totalk to you about the Union thing anyway." They went toBen Zarda's office where Ben Zarda commenced to explainthe advantages of working at Zarda, including the profit-sharing plan and insurance plan that Respondent was go-ing to put into effect in the future. Kessler said that BenZarda said something against employees who were em-ployed only a short time and were trying to get unions intoZarda; and that anyone joining a union would be "walkingthe streets."On cross-examination, although counsel for Respondentsuggested to Kessler that this meeting with Ben and EdZarda occurred in early September, Kessler said that it wasin October, and after he signed the union card, although hewas unclear when in October it was.Counsel for Respondent mistakenly asserts that Kesslerthereafter contradicted his testimony regarding when thisconversation occurred by noting that Kessler testified thatit occurred before he received Ben Zarda's letter regardingthe profit-sharing plan. The letter was received during thefirst week in September and I have searched the record,especially those pages cited by Respondent, and find nocontradiction.Ed Zarda testified that no conversation occurred inwhich Dwight Kessler asked him about a pay raise. BenZarda denied meeting with Kessler concerning his or any-one else's union activities, denies stating that anyone whosupported the Union would be walking the streets; andadmitted that at the October 12 meeting of employeescalled by Respondent in the garage, he said that thoseemployees who supported the Union would be "walkingi' Local 207, on this record, did not claim, at anytime, to be a majorityrepresentative of any unit of Respondent's employees, and there is no evi-dence of Local 207 having made a demand for recognition or for a contract.pickets" and those who choose to work "would work." BenZarda's preliminary remarks were that:I stated that I was aware of the Union activities by[Local] 207 that in conscience, there wasn't any waythat I could sign a [Local] 207 contract and feel like Iwas acting in the best interest of the employees or thecompany; and that if the matter was pursued-Kansasis a right-to-work it could very well be that those whochoose to stay with the Union, or support the Union,could very well be walking pickets, and those whochoose to work and they have a right to work wouldwork.While Ben Zarda's testimony demonstrates an unequivo-cal opposition to the Union, which is his right, his uncondi-tional refusal ("there wasn't any way") to sign a contractwith the Union made in his speech to employees was anattempt to quash employee desire to be represented and isan unlawful interference with their Section 7 rights. Com-pare: Sky Wolf Sales d/b/a Pacific Industries of San Jose,189 NLRB 933, 941, 944 (1971), enfd. 470 F.2d 827 (C.A. 9,1972), with Donald Walker and Arthur Nunez, Co-Partnersd/b/a Central Buying Service, 223 NLRB 542 (1976), espe-cially where Ben Zarda joined with this statement his pre-diction that union supporters, in view of Respondent's op-position to the Union, would have no recourse other thanto picket. Here, where Respondent suddenly called themeeting of all employees in anticipation of the union meet-ing the next day, such prediction of unconditional refusalto sign a union contract s and the inevitability of unionsupporters having to picket, is not describing action Re-spondent would take for reasons of economic necessity, butof punitive action. This constitutes unlawful coercion.N.LRPB. v. Gissel Packing Co., 395 U.S. 575, 618 (1969).While the October 12 speech of Ben Zarda is not specifi-cally alleged as containing unlawful statements, the factualmatter is not in dispute and fully litigated at the hearing.Newton Joseph d/b/a Meat Packers International, 225NLRB 294 (1976), and cases cited. I conclude that BenZarda's statements therein were coercive within the mean-ing of Section 8(a)( I) of the Act.I further conclude that Dwight Kessler's version of whatBen Zarda told him in his office about union supporterswalking the streets was vague. Although I was, in otherinstances impressed with Kessler's recollection of theevents, his recollection of this matter was not persuasive.While I am unwilling to credit Ed Zarda's denial thataround October 7 Kessler never spoke to him about a payraise and that this led them into Ben Zarda's office, I amunwilling to separate Kessler's dim recollection of Ben Zar-da saying something about employees "walking the streets"from the testimony that Ben Zarda, even then, was speak-ing of picketing rather than a threat of terminating employ-ees. I therefore recommend that paragraph 5(a)(2) of thecomplaint be dismissed. Donald Walker and Arthur Nunezd/b/a Central Buying Service, 223 NLRB 542, fn. 2 (1976),because of the ambiguity of the reference to employees aspickets.109 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4) Paragraph 5(c) of the complaint alleges that on orabout October 12, 1976, Tom Zarda told an employee thathe was tired of his activity on behalf of the Union. I haverecommended that this allegation be dismissed on theground that Tom Zarda could lawfully admonish Ripper-ger for engaging in union activities on worktime.(5) Paragraph 5(d) of the complaint alleges that on Octo-ber 13, Ed Zarda interrogated an employee concerningwhether another employee was soliciting for the Union.Employee Jerome Menke testified, Ed Zarda did notdeny, and Respondent admits that on October 14, after theOctober 13 union meeting, employee Menke spoke withRipperger in the "cooler" (Ripperger's workplace). Ed Zar-da then asked Menke if Ripperger "was still hustling" 19Menke answered Ed Zarda "yes." Then, Ed Zarda made aphone call from a nearby office, overheard by Menke, andtold someone that "Mark was still up to the same old shit."Even without the aid of a dictionary20there is little am-biguity as to Zarda's use of the word "hustling" -especial-ly with the subsequent fecal explanations regarding Ripper-ger's continued, unwaivering union activity. One would benaif to suppose that -the "same old shit" did not refer toRipperger's continued support of the Union. One is notrequired to be naif. Shattuck Denn Mining Corporation(Iron King Branch) v. N.L.R.B., 362 F.2d 466, 470 (C.A. 9,1966).Respondent defends on the ground that the telephonecall by Ed Zarda was a private conversation, not intendedto be communicated and was therefore not a violation and,in any case was an isolated incident.The telephone call was not the unlawful interrogation ofMenke-the question: "Is Mark still hustling?" is the un-lawful interrogation.As to whether it was isolated, the facts of this case dem-onstrate that Ed Zarda's interrogation of Menke, like hisinterrogation of Kessler, and Allen Jones' interrogation ofRipperger was part of Respondent's interest in its employ-ees' union activities, in general, and its surveillance of Rip-perger's in particular. I conclude that on October 13, 1976,Ed Zarda, as alleged in paragraph 5(d), engaged in coerciveinterrogation of employee Jerome Menke and, in addition,was engaging in unlawful surveillance of Ripperger's unionactivities.(6) Paragraph 5(e) alleges that on October 15, 1976, Su-pervisor Larry Brown interrogated an employee whether ornot the Union would be "moving in" and paragraph 5(f)alleges that on November 1, 1976, Supervisor Allen Jonesinterrogated an employee concerning the employee's inter-est in the Union.On several occasions in October 1976, Larry Brownasked Ripperger about the Union and when it would be"moving in." On one such occasion, at the height of unionactivity not knowing that Brown was a supervisor, Ripper-ger discussed the Union with Brown. Brown did not disc-lose, nor did Ripperger know, that Brown was a supervisor.19 When General Counsel inquired as to Menke's understanding of "hus-tling," Respondent objected and I sustained the objection. In its brief, Re-spondent archly asserts, that there is no testimony whether Menke thought"hustling" referred to union activity.20 The Random House College Dictionary, copyright 1973. p. 648: Theword "hustle," in its slang meanings. is (a) to earn one's living by illicit orunethical means; and (b) (of a prostitute) to solicit clients. Further, anAs a result of the conversation, Ripperger asked Brown tosign a union card, which Brown declined.Ripperger started most of the conversations about theUnion. He spoke only of his support of the Union.On one occasion, while Ripperger was speaking to em-ployees in the lunchroom, Supervisor Allen Jones was pre-sent. Jones asked him why he was not more "open" ingiving out information about the Union. Ripperger askedhim if he wanted a union handout. Jones took it. On Octo-ber 14, Allen Jones admitted that he "jokingly" asked Rip-perger if the union was "done" (after the October 13 unionmeeting). Ripperger answered: "No, we are not done. Weare going to get them in." This conversation was not specif-ically pleaded but was fully litigated.Insofar as Brown repeated his question, on discrete occa-sions, as to when the Union was "moving in," I concludethat this was interrogation designed to measure the existingstrength of the Union. That this interrogation was directedat a known union sympathizer is not dispositive. I wouldrecommend the dismissal of this interrogation as "isolated"but for its repetition and the background of Respondent'shostility to the Union. Quemetco, Inc., a subsidiary of RSRCorporation, 223 NLRB 470 (1976). In this context, I con-clude the repeated questioning of whether the Union was"moving in" violates Section 8(aX)() of the Act as coerciveinterrogation, as alleged in paragraph 5(e).On the same ground, however, where Supervisor AllenJones, on one occasion, in the lunchroom, asked Rippergerwhy he was not more open in distribution of union materi-als, Jones was merely requesting-and getting- the latestunion handout. On the ground that Jones' remark to themost prominent union supporter was informal shop talk, Ifind it isolated and not a violation. Quemetco, Inc., supra at481. Where, however, he inquired, like Brown, if the Unionwas "done," he was inquiring of union intentions and ofunion strength after the October 13 meeting. Ed Zardawanted to know the same thing. I therefore recommendthat paragraph 5(f) be dismissed insofar as the November Iincident goes and that the October 14 incident be found toconstitute unlawful interrogation.2(6) Paragraph 5(g) alleges that on or about October 28,1976, Respondent increased employee wages and instituteda new insurance program for the purpose of discouragingemployee interest in the Union.G. The Wage IncreaseRespondent ordinarily, but not necessarily, gives wageincreases to employees at the conclusion of 30 days andagain at the end of 90 days of employment and thereafteron an individual employee basis. Union activity, includingsolicitation and distribution of union cards, started at theend of September or beginning of October 1976. Respon-dent's business consultant, Dr. Fred Allvine, in April 1976,recommended that Respondent increase its wages and ben-"informal" meaning is "to pressure or coerce (a person) to buy to do some-thing." Thus, Ed Zarda was inquiring whether Ripperger was still solicitingon behalf of the Union. At least that is the inference that I draw from theword "hustle."21 General Counsel states in his brief that Jones passed Ripperger's re-sponses along to Ed Zarda. I found no evidence to support that assertion.I10 ZARDA BROS. DAIRY, INC.efits in order to attract and hold its employees, Respon-dent's wage rates having ceased to be competitive.On October 18 and 30, 1976, Respondent sent letters toits employees notifying them of a $104,975 employer con-tribution to the employee profit-sharing trust. In 1974, thecontribution was $53,732; in 1975, the contribution was$84,403. The employer contribution is paid solely out ofnet profits.In April 1976, when the recommendation was made toincrease wages and benefits, Respondent was financiallyunable to raise wages at that time. Respondent told at leastone of its employees, in September 1976, that it planned topay its employees-at least its drivers-no less than $1,200per month and to give wage increases to its store employeesand office clericals. This pay raise was across-the-board,and would vary only enough according to Ben Zarda, toraise employees to the $1,200-per-month rate, and wouldhave nothing to do with merit increases.22In September1976, Ben Zarda told store drivers and clerical employeesof a planned increase to $1,200 per month. No evidencethat Tom Zarda told employees under his control that theywould get wage increases appears in the record.On October 12, Respondent called a meeting of all itsemployees to explain to them the benefits of working forRespondent, after and because it learned that the Unionplanned to hold a meeting of Respondent's employees onOctober 13. The Respondent's profit-sharing plan and pro-posed insurance plan were discussed at the meeting. At theOctober 13 union meeting, seven of Respondent's employ-ees attended, of which two requested the return of theirunion membership application cards which they had al-ready executed. On October 14, the day after the unionmeeting, employee Gary Randolph told Ben Zarda whathad occurred at the union meeting.On the next day, October 15, 1976, Respondent dis-patched a letter (G.C. Exh. 3) to its employees reading, inpertinent part:The confidence you and your fellow employees haverecently expressed in the company makes me extremelyproud. This confidence will not be betrayed. You havenot and will not be denied the fruits of your labor.We are committed to employing the best employees inthe industry. It is our goal to pay every employee acompetitive wage in accordance with his ability. We donot want to hold anyone back by an arbitrary standard.As you progress you will receive compensation for yourachievements.In addition to the goals set to raise production andsales, we have similar goals for compensation and allaspects, including salaries, hospitalization insurance,profit sharing, and all other benefits. As an example, wehave been working on a new hospitalization plan since22 Respondent's business consultant, who participated in the decision togrant wage increases, testified the wage increases "in a limited sense" weremerit increases constituting rewards for good performances.23 Respondent asserts that November I. 1976, was the target date forAugust. We hope to have a program to present to youby the end of this coming week. On June 30, 1976, wemade the largest contribution to the profit sharing planever. The employees' profit sharing fund is now valuedat over $300,000.00I do not believe that either you or the company willprosper if Zarda Brothers Dairy, Inc. is unionized. His-tory indicates that almost every dairy whose employeeswere represented by Teamsters Local 207 went out ofbusiness. .... Many of Local 207 members are withoutjobs. Foremost Dairy is closing its plant ...I urge you to consider and discuss with your familythe Teamsters retirement benefits versus your profitsharing plan ...September sales and production figures just nowavailable indicate a new high in production and sales.Profits are expected to reach a new high ...I conclude that this letter was dispatched because of theZarda employees' union activities, in general, as Ben Zardaadmitted; that it was a congratulatory document designedto underline the obvious failure of the union meeting ofOctober 13 of which employee Gary Randolph informedBen Zarda on October 14. Ben Zarda admitted only that,because the letter included the word "confidence," it was a"letter of thanks to the employees." Ben Zarda testifiedthat the "thanks" and "confidence" he had in mind was inreturn for employees' hard work during, as one explana-tion, the past 2 years, and as another explanation, becauseof their hard work in September 1976. The record revealsBen Zarda making evasive answers to direct questions as tothe meaning of the word "confidence" and I reject hisseveral explanations.Respondent received its profit-and-loss statement in thesecond half of October 1976 for the fiscal year July I,1975-June 30, 1976. Profit-and-loss statements for a pre-ceding month became available 25 days after the conclu-sion of the prior month. Thus, it is uncontradicted that theSeptember sales figures, available in late October, togetherwith the yearly profit-and-loss statement, also available inthe second half of October, would permit Respondent toproject its sales and profit picture for the ensuing year. Asabove-noted, wage increases were to be paid out of profitsas was the employer's contribution to the profit-sharingplan.On October 27, 1976, Respondent's business consultantmet with Ben Zarda regarding the wage increase. Zardathought a general wage increase at that time might be con-strued as an effort to affect the employees' union activitiesbut the business consultant, Dr. Fred Allvine, said:Damn, Ben, we made plans to do this, this union activi-ty could go on indefinitely, we've got the information,we planned to make the increases and this is the time todo it.On November 1, 1976,23 Respondent granted an across-the-board increase to all of its 95 full-time employees, ofimplementation of the wage increase. I have searched the transcript ofevidence and other documents in evidence. There is no evidence in thisrecord that there was any target date of November 1, 1976, or any otherparticular date for putting the wage increase into effect.III DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhom 55 were within the unit subject to the Union's orga-nizational effort. No such increase on the evidence of rec-ord, had ever been granted before.H. Discussion and Conclusion Regarding the WageIncrease of November 1, 1976The granting of economic benefits by the unilateral ac-tion of an employer while union organizational efforts areunder way or while a representation election is pending, ispresumptively a violation of Section 8(a)(1) of the Act.N.L.R.B. v. Exchange Parts, Co., 375 U.S. 405 (1964);N.L.R.B. v. Dorn's Transportation Company, Inc., 405 F.2d706, 714 (1969); Arrow Elastic Corporation, 230 NLRB 110(1977). The unlawfulness of the granting or announcing ofbenefits during the union's organizational effort dependson whether from all the circumstances, the employer's pur-pose was to cause employees to accept or reject a represen-tative for collective bargaining, Botnick Motor Corporation,205 NLRB 800, 805-806 (1973), and cases cited therein;and upward revisions in employment terms are presump-tively unlawful, even if based upon determinations madeprior to the advent of union activity, Arrow Elastic Corp.,supra.In the recent Arrow Elastic Corp., supra at 112, the Boardadopted the Administrative Law Judge's framing of thescope within which such employer announcements of bene-fits are permitted:Thus, an employer is free to include such references inantiunion propaganda if he can demonstrate either (I)that such announcements were limited to terms alreadyintegrated into the existing benefit structure [SchwabFoods, Inc., 223 NLRB 394, fn. 1] or (2) at a minimum,that the original determination to grant the prospectivebenefit was followed up and implemented by a sequen-tial chain of events during the period before any unionactivity so as reasonably to dispel notions that the ulti-mate implementation was accelerated because of theunion activity [Mr. Fine, Inc., 212 NLRB 399, 402]As applicable to the facts above stated, it is clear that thegeneral wage increase of November 1, 1976, was not a wageincrease integrated into the existing benefit structure ofRespondent's pay system since no such increase had everbeen made. If Respondent is to overcome the presumptionof invalidity under the above Arrow Elastic Corp. state-ment, it must show such a "sequential chain of events" soas to demonstrate that the actual determination to grantthe raise occurred before any union activity to dispel anynotion that ultimate implementation was accelerated byunion activity. However, even where benefits are decidedupon prior to the filing of a petition-or initiation of unionactivity-if the timing of the announcement of benefits iscalculated and designed to influence the employees in theselection of a bargaining representative, it is unlawful un-der N.L.R.B. v. Exchange Parts, supra, and Hineline's MeatPlant, Inc., 193 NLRB 867 (1971).1. There is no proof that November 1, or any otherdate, was an agreed-upon date to make the general payraise, which agreement occurred before the occurrence ofany union activity. Respondent asserts in its brief that the"target date for implementation of the wage increase wasNovember 1?" It cites pages 749 and 752 of the transcriptof testimony in support thereof. I have read those pagesand the transcript in general and there is no such "targetdate." The most that can be said is that Dr. Allvine, Re-spondent's financial consultant, testified, in response toRespondent counsel's question of significance of Novem-ber 1, 1976, that the pay increase could not be paid in April1976 because of "severe economic pressures" in 1974 and1975 and that that "period of time" is significant because(a) Respondent's audited financial statement (for its fiscalyear July 1975-February 30, 1976) was not available untilthe second half of October 1976, "so we were able to seewhere the Company was, how it had done."; and (b) inOctober, Respondent had its sales volume for the signifi-cant month of September 1976, from which it prognosticat-ed an ability to pay the increased wages in 1976-77 becauseits wholesale sales increased by 20 percent with corre-sponding upward profits.2. Respondent knew enough of its upward profit pic-ture by its letters to employees of August 18 and 30, when itmade its announcement of the June 30, 1976, contributionto the profit-sharing trust fund, before any union activity,without an audited profit-and-loss statement-to announcethe "greatest contribution yet to the Employees ProfitSharing Trust Fund" (Resp. Exh. 1). There is no mentionof any intended wage increase. According to Respondent'switness Charles Sims, the first time that a wage increase-as opposed to the better insurance plan-was discussedwith Ben Zarda and the wholesale route drivers, was afterunion activity started. In March or April 1976, Ben Zardahad called Sims into Zarda's office and discussed the mat-ters of the new insurance plan and a profit-sharing trust.No mention was made of any increase in wages much lesswhen it would take effect.Even were I to credit employee Pankey's recollectionthat, in the second week of September 1976 (i.e., beforeunion activity commenced), Ben Zarda called Pankey intohis office, discussed the recent profit-sharing contributionand told him that he wanted to make a wage increase "inthe near future" so that every driver would make $1,200 permonth (I do not credit Pankey because Sims failed to cor-roborate the wage increase and $1,200 per month testimo-ny even though he would necessarily have been called intoBen Zarda's office after Pankey since union activity did notbegin until October), there was no such finalization of thedecision to make the wage increase, nor the amount, letalone the date, as to conclude that the sequence of giving awage increase was not affected and advanced by unionorganization.Lastly, in its letter to employees on October 15, 1976(G.C. Exh. 3), Respondent referred not only to a past bene-fit (its June 30, 1976, profit-sharing contribution), but to abenefit-in-progress, a "goal" to compensate its employees:"We have been working on a new hospitalization plansince August." Since future benefits were mentioned, onewould expect mention of a pay raise in the works since theprior April and to be paid only 2 weeks after the letter. Nosuch mention is made.112 ZARDA BROS. DAIRY, INC.3. In any event, even if the sequence of granting thegeneral wage increase was irrevocably set in motion inApril 1976, as Respondent asserts, I would conclude thatthe purpose in granting the raise at that time was to expressRespondent's appreciation for the employees' rejection ofthe Union. For even were the evidence to establish thatRespondent decided upon a wage increase for valid eco-nomic reasons prior to knowing of any union activity, thatdoes not dispose of the issue. Just as the grant of a benefitconstitutes a violation of Section 8(aXI) because of thetime it is given, regardless of when it was planned, RevcoDrug Centers of the West, Inc., 188 NLRB 73 (1971), so willthe grant of benefits be unlawful if other evidence shows amotive to interfere with the organizational campaign. Em-ery Air Freight Corporation, 207 NLRB 572, 576 (1973).Here, the evidence shows that Respondent called its Oc-tober 12 meeting of employees immediately after it learnedof the Union's planned meeting of the next day, and whereRespondent discussed benefits to its employees. The atten-dance at the union meeting the next day was limited toseven employees24of whom two asked for the return ofsigned cards. On October 14, Respondent's president waspersonally informed of what happened at the union meet-ing and on October 15, Respondent dispatched its letter(G.C. Exh. 3) to its employees telling of new and plannedbenefits, advising them of the Company's belief that unionorganization would cause Zarda Brothers to fail to prosperand telling them of Respondent's pride in the employeesbecause of the "confidence you and your fellow employeeshave recently expressed."In concluding that Respondent was unlawfully thankingthem for rejecting the Union,25I believe the evidence, asadduced in Respondent's letter of October 15, 1976, andfrom surrounding circumstances demonstrates that Re-spondent was telling its employees on October 15 of pastand future benefits they could expect because of the "confi-dence" in Respondent they had shown in rejecting theUnion 2 days before. The wage increase of November 1,not even mentioned in the October 15 letter, inevitablyimpressed employees with the idea that a union defeatmeans, in the words of the October 15 letter, a companythat will prosper and pay employees the "fruits of theirlabor": to raise compensation "in all aspects." Such animpression is magnified where, as here, the type of wageincrease is unprecedented, Luxuray of New York, supra, 447F.2d 112, 118-119(C.A. 2, 1971).Respondent argues that the words "confidence you andyour fellow employees have recently expressed in the Com-pany" was Ben Zarda's reference "generally to the 2 prior24 There is no evidence, of course, of how many employees would haveattended the union meeting of October 13 but for Respondent's meeting ofOctober 12; nor is there even evidence of how many employees signed unioncards. Since the issue here presented, however is Respondent's motive ingranting the wage increases, it is sufficient to note that Respondent congrat-ulated its employees for refraining from attending the union meeting. Seesupra. Thus, the inference is drawn that Respondent was pleased (employee"confidence") with the attendance it learned about on October 14.25 Ripperger testified that there was union activity among the unit em-ployees even after the October 13 union meeting. There was no reason tobelieve that either he had ceased proselytising or even that the failure of theunion meeting to attract employees was the equivalent of a union electiondefeat. See Luxurayv of New York, Division of Beaunit Corporatrion v.N.L.R.B., 447 F.2d 112, (C.A. 2, 1971); NL.R.B. v. George H Genrtithes, etat. [Hagan Oldsmobile-Cadillac], 463 F.2d 557 (C.A 3, 1972).years which had been difficult ones and particularly to thepreceding September" when Respondent's employeesworked 12 hours per day to give Respondent a 20-percentincrease in sales.Aside from the fact that, as Respondent stated in itsbrief, its profit and loss and underlying sales figures forSeptember would not be available until the latter part ofOctober (i.e., October 25), and October 15 is not "the latterpart of October" (and thus the employer's "confidence"could not relate to employees' September performance) Ifind the suggestion in the record of Respondent expressingthanks for 2 difficult years incompatible with confidence"recently expressed," as the October 15 letter states. I con-clude that Ben Zarda's explanation for employees "confi-dence ... recently expressed" are not credible as explana-tions of Respondent's conduct in granting the wage in-crease.26I conclude, therefore, that (I) the November I across-the-board wage increase, the first of its kind, whether ornot a "merit increase" was not inevitably set in motion inApril 1976 so that it had to be announced and granted onNovember 1976; and Respondent has not overcome thepresumption that the wage increase was granted to inter-fere with its employees union activities, Tekform ProductsCompany, a Division of Bliss & Laughlin Industries, 229NLRB 733 (1977); Herbert Kallen d/b/a Smithtown Nurs-ing Home, 228 NLRB 23 (1977); and (2) the November 1wage increase, in any event, was granted to thank the em-ployees for not supporting the Union and to impress uponthem the idea that their rejection of the Union meant betterterms and conditions of employment, and is therefore un-lawful, Luxuray of New York, supra. Under no circum-stances was the unique November I across-the-board wageincrease "a normal and regular wage increase" as suggestedby Respondent's citation and quotation from N.LR.B. v.Eugene Yokell and Bernard Yokell, Co-Partners, d/b/a Cres-cent Art Linen Co., et al., 387 F.2d 751, 756 (C.A. 2, 1967).27In Yokell, the wage increases were found unlawful because,as here, the purpose was to undermine union supportamong employees.I. The New Hospital Insurance PlanContrary to the allegations of paragraph 5(g), Respon-dent effectively rebutted the presumption that the institu-tion of the new health insurance plan was unlawful.The existing plan expired November 9, 1976. Respon-dent sought renewal in early 1976. The evidence regardingthe new health insurance plan shows that but for the with-drawal of Employers' Insurance of Wassau from writing26 Ben Zarda, at one point, admitted that the "confidence" he referred toin the October 15 letter was that only seven employees had attended theunion meeting and two backed out. He then denied that that was what"confidence" in the company meant. This reversal and subsequent evasivetestimony regarding its meaning leads me to discredit Ben Zarda. In addi-tion, his preliminary inability to recall that it was Gary Randolph who toldhim what occurred at the October 13 union meeting likewise was not animpressive credibility support.27 N. LR.B. v. Yokel d/b/a Crescent Art Linen Co., srpra at 756: "and weemphasize that the granting of normal and regular increases in employeebenefits are not held to be an unfair labor practice merely because a uniondrive was in progress ..."113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhealth insurance, the new coverage would have becomeeffective as early as July 1, 1976. Unlike the wage increase,as a result of Respondent's insurance broker's actions, BenZarda discussed new health insurance policy as early asMarch and April 1976 with employees. Unlike the wageincrease, full agreement on the terms and coverage oc-curred in early September 1976 and, although there was nogeneral announcement at that time, Respondent spoke ofthe new policy with employees before union organizationalactivity commenced.The dispositive factor is that the old policy expired onNovember 9 and the new policy took effect on November9. Apart from all other considerations, the prior existenceand necessity for continuity of Respondent's health insur-ance program brings such a benefit within the terms ofemployment already integrated in the existing benefitstructure, Arrow Elastic Corp., supra. The November 9 datehad to be met or the coverage would have lapsed.I conclude, therefore, that unlike the grant of the No-vember I wage increase, the grant of the new health insur-ance program was not a violation of Section 8(a)(1) of theAct and I shall therefore recommend that to the extentparagraph 5(g) alleges otherwise, it should be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III, andtherein found to constitute unfair labor practices in viola-tion of Section 8(a)(1) and (3) of the Act, occurring inconnection with the Respondent's business operation as setforth in section 1, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in the unfairlabor practices set forth above, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act asfollows:Having found that Respondent discharged Mark Ripper-ger on December 3, 1976, and did not thereafter offer himreinstatement I recommend that Respondent offer him im-mediate and full reinstatement to his former position or, ifsuch position has been abolished or there has been achange in Respondent's operations, to a substantially simi-lar position without prejudice to his seniority or otherrights and privileges; and that Respondent make himwhole for any loss of earnings and other benefits he mayhave suffered by reason of Respondent's unlawful discrimi-nation against him by payment to him of a sum equal tothose earnings and benefits which he would normally havereceived commencing December 3, 1976, the date of histermination, until Respondent offers him full reinstate-ment, less any interim earnings Guadalupe Carrot Packersd/b/a Romar Carrot Company, 228 NLRB 369 (1977).Backpay is to be computed, on a quarterly basis in themanner established by the Board in F. W. Woolworth Com-pany, 90 NLRB 289 (1950), with interest at the rate of 6percent per annum to be computed in the manner set forthin Isis Plumbing & Heating Co., 138 NLRB 716 (1963). 1further recommend that Respondent make available to theBoard, upon request, payroll and other records in order tofacilitate checking the amounts of earnings due him andany other rights he might be entitled to receive.Notwithstanding my finding and conclusion that Re-spondent granted its November 1, 1976, wage increase toits employees for the purpose of unlawfully interfering withthe organizational campaign of the Union among such em-ployees, nothing herein shall be construed as forcing orrequiring Respondent to vary, abandon, or withdraw anywage increase or other economic benefit granted by it orother terms or conditions of employment heretofore estab-lished. The Press Company, Incorporated, 121 NLRB 976,981 (1958); Gordon Manufacturing Company, 158 NLRB1303, 1304 (1966).CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(3) and (1) of theAct by its discriminatory discharge of Mark Ripperger onDecember 3, 1976, because he engaged in union and con-certed activities with other employees for the purpose ofmutual aid and protection, thereby discouraging such ac-tivities.4. Respondent violated Section 8(a)(1) of the Act on orabout November 1, 1976, by announcing and granting awage increase to its employees for the purpose of interfer-ing with the organizational campaign of the Union amongsuch employees, thereby interfering with, restraining, andcoercing employees in the exercise of rights guaranteed inthe Act.5. Respondent violated Section 8(a)(I) of the Act, com-mencing about October 1976, by coercively interrogatingemployees, by maintaining surveillance over their unionactivities, and by making declarations to employees thattheir joining or supporting the Union would be futile since'it would not sign a contract with the Union.6. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]114